Exhibit (10)B(i)(b)

 

[g22861km01i001.gif]

LIMITED LIABILITY PARTNERSHIP

 

Execution Version

 

2 December 2005

 

 

ECOLAB INC.

ECOLAB B.V.

ECOLAB HOLDING GMBH

 

as Issuers

 

ECOLAB INC.

(in respect of Notes issued by Ecolab B.V. and

Ecolab Holding GmbH)

 

as Guarantor

 

and

 

CITIBANK, N.A.

 

as Issue and Paying Agent

 

 

NOTE AGENCY AGREEMENT

relating to a U.S.$200,000,000

EURO-COMMERCIAL PAPER PROGRAMME

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Page

1.

 

Interpretation

 

1

 

 

 

 

 

2.

 

Appointments

 

3

 

 

 

 

 

3.

 

Issue Of Notes

 

3

 

 

 

 

 

4.

 

Payment

 

6

 

 

 

 

 

5.

 

Cancellation, Destruction, Records And Custody

 

7

 

 

 

 

 

6.

 

Fees And Expenses

 

8

 

 

 

 

 

7.

 

Indemnity

 

8

 

 

 

 

 

8.

 

No Liability For Consequential Loss

 

8

 

 

 

 

 

9.

 

Agents Of The Issuers

 

8

 

 

 

 

 

10.

 

General

 

9

 

 

 

 

 

11.

 

Changes In Agent

 

9

 

 

 

 

 

12.

 

Agent As Holders Of Notes

 

10

 

 

 

 

 

13.

 

Notices

 

10

 

 

 

 

 

14.

 

Law And Jurisdiction

 

10

 

 

 

 

 

15.

 

Rights Of Third Parties

 

11

 

 

 

 

 

16.

 

Modification

 

11

 

 

 

 

 

17.

 

Counterparts

 

11

 

 

 

 

 

SCHEDULE

FORMS OF NOTE

 

12

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is made on 2 December 2005

 

 

BETWEEN

 

(1)         ECOLAB INC., ECOLAB B.V. and ECOLAB HOLDING GMBH (each an “Issuer”
and together, the “Issuers”);

 

(2)         ECOLAB INC. (the “Guarantor”, in respect of Notes issued by Ecolab
B.V. and Ecolab Holding GmbH; and

 

(3)         CITIBANK, N.A. (the “Agent”).

 

WHEREAS

 

(A)        The Issuers have established a programme (the “Programme”) for the
issuance of euro-commercial paper by them in connection with which they have
entered into an amended and restated dealer agreement (as amended, supplemented
and/or restated from time to time, the “Dealer Agreement”) dated the date hereof
and made between the Issuers, the Arranger, the Guarantor and the dealers from
time to time party thereto (together, the “Dealers” and each a “Dealer”)
pursuant to which the Issuers may from time to time issue Notes (as defined
below).

 

(B)         The Guarantor has authorised the giving of its guarantee in relation
to the Notes.

 

(C)         The parties hereto wish to record the arrangements agreed between
them in relation to the Notes to be issued pursuant to this Agreement.

 

IT IS AGREED as follows:

 


1.           INTERPRETATION


 


1.1         IN THIS AGREEMENT:


 

“Agents” means Citibank, N.A. acting as issue and paying agent and as
calculation agent (if so appointed in relation to a Series of Notes) and “Agent”
shall be construed accordingly;

 

“Business Day”, except to the extent that the context requires otherwise, means
a day (other than a Saturday or Sunday):

 

(a)             on which deposits in the relevant currency are dealt in on the
London Interbank Market;

 

(b)            on which commercial banks and foreign exchange markets settle
payments and are open for business in London and, if a payment is to be made on
that day under this Agreement or any of the Notes, in the place of payment and
(other than for payments in euro) the principal financial centre of the country
of the relevant currency in which the payment is to be made;

 

(c)             on which the Clearing Systems are in operation; and

 

1

--------------------------------------------------------------------------------


 

(d)            in the case of Notes denominated in Euro, a day which is a TARGET
Business Day (as defined below);

 

“Clearstream, Luxembourg” means Clearstream Banking, société anonyme or any
successor thereto:

 

“Clearing System” means each or any of Clearstream, Luxembourg, Euroclear Bank
S.A./N.V., as operator of the Euroclear system, Euroclear France or such other
recognised clearing system as may be agreed from time to time between the
Issuers and the Agent and in which Notes may from time to time be held, or any
successor to such entities;

 

“Common Depositary” means Citibank, N.A. acting as a depositary common to
Euroclear Bank S.A./N.V., as operator of the Euroclear system and Clearstream,
Luxembourg at such offices in London as shall be notified by both of them to the
Agent from time to time;

 

“Deed of Covenant” means the deed of covenant, dated the date hereof, executed
by the Issuers in respect of Global Notes issued pursuant to this Agreement, as
such deed may be amended or supplemented from time to time;

 

“Definitive Note” means a security printed Note in definitive form;

 

“Dollars” and “U.S.$” denote the lawful currency of the United States of
America; and “Dollar Note” means a Note denominated in Dollars;

 

“Euro” and “€” denote the single currency introduced at the start of the third
stage of European Economic and Monetary Union pursuant to the Treaty
establishing the European Community, as amended; and “Euro Note” means a Note
denominated in Euro;

 

“Global Note” means a Note in global bearer form, representing an issue of
promissory notes of a like maturity which may be issued by an Issuer from time
to time pursuant to this Agreement;

 

“Guarantee” means the guarantee, dated the date hereof, issued by the Guarantor
in respect of any Note issued hereunder;

 

“Index Linked Note” has the meaning ascribed thereto in the Dealer Agreement;

 

“Maximum Amount” means U.S.$200,000,000 or the equivalent amount denominated in
any currency other than Dollars, as such amount may be increased from time to
time pursuant to the Dealer Agreement;

 

“Note” means a commercial paper note of an Issuer subscribed or to be subscribed
by a Dealer under the Dealer Agreement, in bearer definitive or global form,
substantially in the relevant form scheduled hereto or such other form(s) as may
be agreed from time to time between the relevant Issuer and the Agent and,
unless the context otherwise requires, includes the commercial paper notes
represented by the Global Notes;

 

2

--------------------------------------------------------------------------------


 

“Sterling” and “£” denote the lawful currency of the United Kingdom; and
“Sterling Note” means a Note denominated in Sterling;

 

“Swiss Franc” and “CHF” denote the lawful currency of Switzerland; and “Swiss
Franc Note” means a Note denominated in Swiss Francs;

 

“TARGET Business Day” means a day on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer (TARGET) System, or any successor
thereto, is open; and

 

“Yen” and “Y” denote the lawful currency of Japan; and “Yen Note” means a note
denominated in Yen.

 


1.2         REFERENCES IN THIS AGREEMENT TO THE PRINCIPAL AMOUNT OF ANY NOTE
SHALL BE DEEMED TO INCLUDE ANY ADDITIONAL AMOUNTS WHICH MAY BECOME PAYABLE IN
RESPECT THEREOF PURSUANT TO THE TERMS OF SUCH  NOTE.


 


1.3         ANY REFERENCE IN THIS AGREEMENT TO A CLAUSE OR A SCHEDULE IS, UNLESS
OTHERWISE STATED, TO A CLAUSE HEREOF OR A SCHEDULE HERETO.


 


1.4         HEADINGS AND SUB-HEADINGS ARE FOR EASE OF REFERENCE ONLY AND SHALL
NOT AFFECT THE CONSTRUCTION OF THIS AGREEMENT.


 


2.           APPOINTMENTS


 


2.1         THE ISSUERS AND THE GUARANTOR HEREBY APPOINT CITIBANK, N.A. AT ITS
SPECIFIED OFFICE IN LONDON AS ISSUE AGENT AND AS PAYING AGENT FOR THE NOTES.


 


2.2         THE AGENT WILL ACT AS CALCULATION AGENT FOR INDEX LINKED NOTES, AS
CONTEMPLATED IN THE DEALER AGREEMENT, SUBJECT IN EACH CASE TO ITS SPECIFIC
AGREEMENT TO ACT AS SUCH FOR EACH RELEVANT SERIES OF NOTES.


 


2.3         ANY REFERENCE HEREIN TO THE “AGENT” OR ITS “SPECIFIED OFFICE” SHALL
BE DEEMED TO INCLUDE SUCH OTHER AGENT OR OFFICE OF THE AGENT (AS THE CASE MAY
BE) AS MAY BE APPOINTED OR SPECIFIED FROM TIME TO TIME HEREUNDER.


 


3.           ISSUE OF NOTES


 


3.1         EACH NOTE ISSUED HEREUNDER SHALL BE SUBSTANTIALLY IN THE RELEVANT
FORM SCHEDULED HERETO OR, AS THE CASE MAY BE, SUCH OTHER FORM AS MAY BE AGREED
BETWEEN THE RELEVANT ISSUER AND THE AGENT FROM TIME TO TIME AND SHALL BE DULY
EXECUTED EITHER MANUALLY OR IN FACSIMILE ON BEHALF OF THE RELEVANT ISSUER AND
AUTHENTICATED BY AN AUTHORISED SIGNATORY OR SIGNATORIES OF THE AGENT. EACH
RELEVANT ISSUER SHALL PROCURE THAT A SUFFICIENT QUANTITY OF EXECUTED BUT
UNAUTHENTICATED BLANK NOTES IS AT ALL TIMES AVAILABLE TO THE AGENT FOR THE
PURPOSE OF ISSUE UNDER THIS AGREEMENT.


 


3.2         THE RELEVANT ISSUER SHALL GIVE TO THE AGENT BY FAX OR TELEX OR
THROUGH THE CITIDIRECT FOR SECURITIES IPA SYSTEM DETAILS OF ANY NOTES TO BE
ISSUED BY IT UNDER THIS AGREEMENT AND ALL SUCH OTHER INFORMATION AS THE AGENT
MAY REQUIRE FOR IT TO CARRY OUT ITS FUNCTIONS AS CONTEMPLATED BY THIS CLAUSE, BY
NOT LATER THAN:

 

3

--------------------------------------------------------------------------------


 


3.2.1         12 NOON (LONDON TIME) ON THE PROPOSED ISSUE DATE (IN THE CASE OF
STERLING DEFINITIVE NOTES); OR


 


3.2.2         12 NOON (PARIS TIME) ON THE PROPOSED ISSUE DATE (IN THE CASE OF
NOTES TO BE CLEARED THROUGH EUROCLEAR FRANCE); OR


 


3.2.3         IN ANY OTHER CASE, 4.00 P.M. (LONDON TIME) TWO BUSINESS DAYS PRIOR
TO THE PROPOSED ISSUE DATE,


 

(or such later time or date as may be agreed between the relevant Issuer and the
Agent) in respect thereof and the Agent shall thereupon be authorised to
complete Notes of the appropriate aggregate amount and/or (as the case may be) a
Global Note by inserting in the appropriate place on the face of each Note inter
alia the dates on which such Note shall be issued and shall mature and otherwise
completing the same.

 


3.3         IF ANY SUCH NOTES AS ARE MENTIONED IN CLAUSE 3.2 ARE NOT TO BE
ISSUED ON ANY ISSUE DATE, THE RELEVANT ISSUER SHALL NOTIFY THE AGENT
IMMEDIATELY, AND IN ANY EVENT NO LATER THAN:


 


3.3.1         12 NOON (LONDON TIME) ON THE PROPOSED ISSUE DATE (IN THE CASE OF
STERLING DEFINITIVE NOTES);


 


3.3.2         12 NOON (PARIS TIME) ON THE PROPOSED ISSUE DATE (IN THE CASE OF
NOTES TO BE CLEARED THROUGH EUROCLEAR FRANCE); OR


 


3.3.3         4.00 P.M. (LONDON TIME) ONE BUSINESS DAY PRIOR TO THE PROPOSED
ISSUE DATE (IN THE CASE OF A NOTE DENOMINATED IN A CURRENCY OTHER THAN
STERLING).


 

Upon receipt of such notice the Agent shall not thereafter issue or release the
relevant Notes, but shall cancel and destroy them.

 


3.4         THE AGENT SHALL, UPON NOTIFICATION BY TELEPHONE, FAX OR TELEX FROM
THE DEALER WHO HAS ARRANGED TO PURCHASE NOTES FROM THE RELEVANT ISSUER, SUCH
NOTIFICATION TO BE RECEIVED IN SUFFICIENT TIME TO ENABLE DELIVERY TO BE MADE AS
CONTEMPLATED HEREIN AND IN ANY EVENT NO LATER THAN:


 


3.4.1         12 NOON (LONDON TIME) ON THE PROPOSED ISSUE DATE (IN THE CASE OF
STERLING DEFINITIVE NOTES);


 


3.4.2         12 NOON (PARIS TIME) ON THE PROPOSED ISSUE DATE IN THE CASE OF
NOTES TO BE CLEARED THROUGH EUROCLEAR FRANCE; OR


 


3.4.3         IN ANY OTHER CASE, 10.00 A.M. (LONDON TIME) ONE BUSINESS DAY PRIOR
TO THE PROPOSED ISSUE DATE,


 

or such later time or date as may be agreed between the Agent and the relevant
Dealer, that payment by it to the relevant Issuer of the purchase price of any
Note has been or will be duly made against delivery of such Notes and (if
applicable) of details of the securities account hereinafter referred to:

 

(A)       IN THE CASE OF NOTES TO BE CLEARED THROUGH EUROCLEAR BANK S.A./N.V.,
AS OPERATOR OF THE EUROCLEAR SYSTEM AND/OR CLEARSTREAM, LUXEMBOURG OR ANY OTHER
CLEARING

 

4

--------------------------------------------------------------------------------


 

SYSTEM OTHER THAN EUROCLEAR FRANCE, DELIVER SUCH NOTE ON THE BUSINESS DAY
IMMEDIATELY PRECEDING ITS ISSUE DATE TO OR TO THE ORDER OF EUROCLEAR BANK
S.A./N.V., AS OPERATOR OF THE EUROCLEAR SYSTEM AND/OR CLEARSTREAM, LUXEMBOURG
(WHICH MAY BE BY DELIVERY TO THE COMMON DEPOSITARY) AND/OR SUCH OTHER CLEARING
SYSTEM, FOR CREDIT ON THE ISSUE DATE OF SUCH NOTE TO SUCH SECURITIES ACCOUNT AS
SHALL HAVE BEEN NOTIFIED TO IT; OR

 

(B)      IN THE CASE OF NOTES TO BE CLEARED THROUGH EUROCLEAR FRANCE, DELIVER
SUCH NOTE BY 1:30 P.M. (PARIS TIME) ON THE PROPOSED ISSUE DATE TO OR TO THE
ORDER OF EUROCLEAR FRANCE (WHICH MAY BE BY DELIVERY TO THE SUB-DEPOSITARY TO THE
COMMON DEPOSITARY) FOR CREDIT ON THE ISSUE DATE OF SUCH NOTE TO SUCH SECURITIES
ACCOUNT AS SHALL HAVE BEEN NOTIFIED TO IT; OR

 

(C)       IF NO SUCH DETAILS ARE GIVEN, OR, IN THE CASE OF STERLING DEFINITIVE
NOTES, MAKE THE SAME AVAILABLE ON ITS ISSUE DATE FOR COLLECTION AT ITS SPECIFIED
OFFICE IN LONDON.

 


3.5         THE AGENT SHALL (IF APPLICABLE) GIVE INSTRUCTIONS TO THE RELEVANT
CLEARING SYSTEM TO CREDIT THE NOTES TO THE AGENT’S DISTRIBUTION ACCOUNT. EACH
NOTE CREDITED TO THE AGENT’S DISTRIBUTION ACCOUNT WITH THE RELEVANT CLEARING
SYSTEM FOLLOWING THE DELIVERY OF THE NOTES IN ACCORDANCE WITH CLAUSE 3.4 ABOVE
SHALL BE HELD TO THE ORDER OF THE RELEVANT ISSUER PENDING DELIVERY TO THE
RELEVANT DEALER ON A DELIVERY AGAINST PAYMENT BASIS IN ACCORDANCE WITH THE
NORMAL PROCEDURES OF THE RELEVANT CLEARING SYSTEM. THE AGENT SHALL ON THE ISSUE
DATE AND AGAINST RECEIPT OF FUNDS FROM THE RELEVANT DEALER TRANSFER THE PROCEEDS
OF ISSUE TO THE RELEVANT ISSUER TO THE RELEVANT ACCOUNT NOTIFIED BY THE RELEVANT
ISSUER TO THE AGENT IN ACCORDANCE WITH CLAUSE 3.2 ABOVE.


 


3.6         IF ON THE ISSUE DATE THE RELEVANT DEALER DOES NOT PAY THE
SUBSCRIPTION PRICE DUE FROM IT IN RESPECT OF ANY NOTE (THE “DEFAULTED NOTE”) AND
AS A RESULT THE DEFAULTED NOTE REMAINS IN THE AGENT’S DISTRIBUTION ACCOUNT WITH
THE RELEVANT CLEARING SYSTEM AFTER THE ISSUE DATE (RATHER THAN BEING CREDITED TO
THE DEALER’S ACCOUNT AGAINST PAYMENT), THE AGENT WILL CONTINUE TO HOLD THE
DEFAULTED NOTE TO THE ORDER OF THE RELEVANT ISSUER.


 


3.7         IF THE AGENT PAYS AN AMOUNT (THE “ADVANCE”) TO THE RELEVANT ISSUER
ON THE BASIS THAT A PAYMENT (THE “PAYMENT”) HAS BEEN, OR WILL BE, RECEIVED FROM
THE RELEVANT DEALER AND IF THE PAYMENT HAS NOT BEEN OR IS NOT RECEIVED BY THE
AGENT ON THE DATE THE AGENT PAYS THE RELEVANT ISSUER, THE AGENT SHALL PROMPTLY
INFORM THE RELEVANT DEALER AND REQUEST THAT DEALER TO MAKE GOOD THE PAYMENT,
FAILING WHICH THE RELEVANT ISSUER SHALL, UPON BEING REQUESTED TO DO SO, REPAY TO
THE AGENT THE ADVANCE AND PAY INTEREST (ON THE BASIS OF THE AGGREGATE OF 1% PER
ANNUM AND THE AGENT’S COST OF FUNDING, AS DETERMINED BY THE AGENT IN ITS SOLE
DISCRETION) ON THE ADVANCE UNTIL THE EARLIER OF REPAYMENT IN FULL OF THE ADVANCE
AND RECEIPT IN FULL BY THE AGENT OF THE PAYMENT.


 


3.8         AS SOON AS PRACTICABLE AFTER THE DATE OF ISSUE OF ANY NOTES, THE
AGENT SHALL DELIVER TO THE RELEVANT ISSUER PARTICULARS OF (A) THE NUMBER AND
AGGREGATE PRINCIPAL AMOUNT OF THE NOTES COMPLETED, AUTHENTICATED AND DELIVERED
BY IT, OR MADE AVAILABLE BY IT FOR COLLECTION, ON SUCH DATE, (B) THE ISSUE DATE
AND THE MATURITY DATE OF SUCH NOTES AND (C) THE SERIES AND SERIAL NUMBERS OF ALL
SUCH NOTES IF REQUESTED.

 

5

--------------------------------------------------------------------------------


 


3.9         EACH ISSUER HEREBY AUTHORISES AND INSTRUCTS THE AGENT TO MAKE ALL
NECESSARY NOTIFICATIONS TO AND FILINGS WITH THE BANK OF ENGLAND, THE JAPANESE
MINISTRY OF FINANCE (IN RESPECT OF YEN NOTES) AND THE RELEVANT SWISS AUTHORITIES
(IN RESPECT OF SWISS FRANC NOTES).


 


3.10       EACH ISSUER HEREBY AUTHORISES AND INSTRUCTS THE AGENT TO COMPLETE,
AUTHENTICATE AND DELIVER ON ITS BEHALF DEFINITIVE NOTES IN ACCORDANCE WITH THE
TERMS OF ANY GLOBAL NOTE PRESENTED TO THE AGENT FOR EXCHANGE IN WHOLE (BUT NOT
IN PART ONLY).


 


3.11       THE ISSUERS WILL GIVE AT LEAST 10 DAYS PRIOR WRITTEN NOTICE TO THE
AGENT OF A CHANGE IN THE MAXIMUM AMOUNT OF NOTES WHICH MAY BE ISSUED UNDER THE
DEALER AGREEMENT.


 


3.12       THE ISSUERS WILL PROMPTLY NOTIFY THE AGENT IN WRITING OF THE
APPOINTMENT, RESIGNATION OR TERMINATION OF THE APPOINTMENT OF ANY DEALER. IF THE
NOTIFICATION IS IN RESPECT OF A NEW DEALER APPOINTMENT, THE ISSUERS WILL NOTIFY
THE AGENT TWO BUSINESS DAYS PRIOR TO THE NEW ISSUE.


 


4.           PAYMENT


 


4.1         EACH ISSUER (FAILING WHOM, THE GUARANTOR) SEVERALLY UNDERTAKES IN
RESPECT OF EACH NOTE ISSUED BY SUCH ISSUER TO PAY, IN THE CURRENCY IN WHICH SUCH
NOTE IS DENOMINATED, ON THE MATURITY DATE (OR BY SUCH EARLIER TIME AS MAY BE
DETERMINED BY THE AGENT IN ACCORDANCE WITH THE FINAL SENTENCE OF THIS CLAUSE
4.1) OR ANY RELEVANT INTEREST PAYMENT DATE OF EACH NOTE, AN AMOUNT SUFFICIENT TO
PAY THE FULL AMOUNT PAYABLE ON SUCH DATE BY WAY OF PRINCIPAL INTEREST OR
OTHERWISE IN RESPECT THEREOF:


 


4.1.1         IN THE CASE OF DOLLAR NOTES, BY TRANSFER OF SAME DAY VALUE DOLLAR
FUNDS TO ACCOUNT NUMBER 10990765, FAO EURO NOTES OF THE AGENT AT CITIBANK, N.A.,
399 PARK AVENUE, NEW YORK, N.Y. 10043, U.S.A. OR SUCH OTHER ACCOUNT OF THE AGENT
AT SUCH BANK IN NEW YORK CITY AS THE AGENT MAY FROM TIME TO TIME DESIGNATE FOR
THE PURPOSE;


 


4.1.2         IN THE CASE OF EURO NOTES, BY TRANSFER OF SAME DAY VALUE EURO
FUNDS TO SUCH ACCOUNT OF THE AGENT AS THE AGENT MAY FROM TIME TO TIME DESIGNATE
FOR THE PURPOSE; AND


 


4.1.3         IN THE CASE OF NOTES DENOMINATED IN ANY OTHER CURRENCY, BY
TRANSFER OF IMMEDIATELY AVAILABLE AND FREELY TRANSFERABLE FUNDS IN SUCH OTHER
CURRENCY TO SUCH ACCOUNT OF THE AGENT AT SUCH BANK IN THE PRINCIPAL FINANCIAL
CENTRE FOR SUCH OTHER CURRENCY AS THE AGENT MAY FROM TIME TO TIME DESIGNATE FOR
THE PURPOSE,


 

or, in each case, by such other form of transfer as may be agreed between the 
relevant Issuer and the Agent. If the Agent determines in its absolute
discretion that the payment in accordance with this Clause 4.1 is required to be
made earlier, it will provide to the relevant Issuer not less than 21 days prior
notice in writing of such requirement.

 


4.2         THE RELEVANT ISSUER SHALL, PRIOR TO 12 NOON (LONDON TIME) ON THE
SECOND BUSINESS DAY IMMEDIATELY PRECEDING THE MATURITY DATE OR ANY RELEVANT
INTEREST PAYMENT DATE OF ANY NOTE (OR SUCH LATER TIME OR DATE AS MAY
SUBSEQUENTLY BE AGREED BETWEEN THE RELEVANT ISSUER AND THE AGENT), SEND TO THE
AGENT IRREVOCABLE CONFIRMATION THAT PAYMENT WILL BE

 

6

--------------------------------------------------------------------------------


 


MADE AND THE DETAILS OF THE BANK THROUGH WHICH THE RELEVANT ISSUER IS TO MAKE
THE PAYMENT DUE PURSUANT TO THIS CLAUSE 4.2.


 


4.3         EACH ISSUER HEREBY AUTHORISES AND DIRECTS THE AGENT FROM FUNDS SO
PAID TO THE AGENT TO MAKE PAYMENT OF ALL AMOUNTS DUE ON THE NOTES AS SET FORTH
HEREIN AND IN THE NOTES.


 


4.4         IF THE AGENT HAS NOT RECEIVED ON THE MATURITY DATE OR ANY RELEVANT
INTEREST PAYMENT DATE OF ANY NOTES THE FULL AMOUNT PAYABLE IN RESPECT THEREOF ON
SUCH DATE AND CONFIRMATION SATISFACTORY TO ITSELF THAT SUCH PAYMENT HAS BEEN
RECEIVED, THE AGENT SHALL NOT BE REQUIRED TO MAKE PAYMENT OF ANY AMOUNT DUE ON
ANY NOTE. NEVERTHELESS, SUBJECT TO THE FOREGOING, IF THE AGENT IS SATISFIED THAT
IT WILL RECEIVE SUCH FULL AMOUNT LATER, IT SHALL BE ENTITLED TO PAY MATURING
NOTES DUE IN ACCORDANCE WITH THEIR TERMS.


 


4.5         IF THE AGENT MAKES SUCH PAYMENT ON BEHALF OF AN ISSUER UNDER
CLAUSE 4.4, THE RELEVANT ISSUER SHALL BE LIABLE ON DEMAND BY THE AGENT TO PAY TO
THE AGENT THE AMOUNT SO PAID OUT, TOGETHER WITH INTEREST THEREON AT SUCH A RATE
AS THE AGENT MAY CERTIFY AS THE AGGREGATE OF 1% PER ANNUM AND THE AGENT’S COST
OF FUNDING ANY SUCH PAYMENT MADE BY IT (AS DETERMINED BY THE AGENT IN ITS SOLE
DISCRETION).


 


4.6         IF AT ANY TIME THE AGENT MAKES A PARTIAL PAYMENT IN RESPECT OF ANY
NOTE PRESENTED TO IT, IT SHALL PROCURE THAT A STATEMENT INDICATING THE DATE AND
AMOUNT OF SUCH PAYMENT IS WRITTEN OR STAMPED ON THE FACE OF SUCH NOTE.


 


4.7         PAYMENTS TO HOLDERS OF THE NOTES SHALL NOT BE MADE TO AN ADDRESS OR
A BANK ACCOUNT MAINTAINED WITHIN THE UNITED STATES; THE NOTES MAY NOT BE
PRESENTED FOR PAYMENT WITHIN THE UNITED STATES; AND DEMAND FOR PAYMENTS UNDER
THE NOTES MAY NOT BE MADE WITHIN THE UNITED STATES.


 


5.           CANCELLATION, DESTRUCTION, RECORDS AND CUSTODY


 


5.1         ALL NOTES WHICH MATURE AND ARE PAID IN FULL SHALL BE CANCELLED
FORTHWITH BY THE AGENT. THE AGENT SHALL, UNLESS THE RELEVANT ISSUER OTHERWISE
DIRECTS, DESTROY THE CANCELLED NOTES, AND AS SOON AS REASONABLY PRACTICABLE
AFTER EACH MATURITY DATE, FURNISH AT THE REQUEST OF THE RELEVANT ISSUER WITH
PARTICULARS OF THE AGGREGATE PRINCIPAL AMOUNT OF THE NOTES MATURING ON SUCH
MATURITY DATE WHICH HAVE BEEN DESTROYED SINCE THE LAST CERTIFICATION SO
FURNISHED AND THE SERIES AND SERIAL NUMBERS OF ALL SUCH NOTES.


 


5.2         THE AGENT SHALL KEEP AND MAKE AVAILABLE AT ALL REASONABLE TIMES TO
THE RELEVANT ISSUER A FULL AND COMPLETE RECORD OF ALL NOTES AND OF THEIR ISSUE,
PAYMENT, CANCELLATION AND DESTRUCTION AND, IN THE CASE OF GLOBAL NOTES, THEIR
EXCHANGE FOR DEFINITIVE NOTES.


 


5.3         THE AGENT SHALL MAINTAIN IN SAFE CUSTODY ALL FORMS OF NOTES
DELIVERED TO AND HELD BY IT HEREUNDER AND SHALL ENSURE THAT THE SAME ARE ONLY
COMPLETED, AUTHENTICATED AND DELIVERED OR MADE AVAILABLE IN ACCORDANCE WITH THE
TERMS HEREOF.


 


5.4         AN ISSUER MAY FROM TIME TO TIME WITH THE APPROVAL, WHERE
APPROPRIATE, OF THE AGENT MAKE ARRANGEMENTS AS TO THE REPLACEMENT OF NOTES WHICH
SHALL HAVE BEEN LOST, STOLEN, MUTILATED, DEFACED OR DESTROYED, INCLUDING
(WITHOUT LIMITATION) ARRANGEMENTS AS TO EVIDENCE OF TITLE, COSTS, DELIVERY AND
INDEMNITY.

 

7

--------------------------------------------------------------------------------


 


5.5         THE AGENT SHALL MAKE AVAILABLE FOR INSPECTION DURING ITS OFFICE
HOURS AT ITS SPECIFIED OFFICE COPIES OF THIS AGREEMENT, THE DEED OF COVENANT AND
THE GUARANTEE.


 


6.           FEES AND EXPENSES


 


6.1         EACH ISSUER (FAILING WHOM, THE GUARANTOR) SEVERALLY UNDERTAKES TO
PAY SUCH FEES AND EXPENSES IN RESPECT OF THE AGENT’S SERVICES UNDER THIS
AGREEMENT AS ARE SET OUT IN A LETTER OF EVEN DATE HEREWITH FROM THE AGENT TO
EACH ISSUER, AT THE TIME AND IN ACCORDANCE WITH THE MANNER STATED THEREIN.


 


6.2         EACH ISSUER (FAILING WHOM, THE GUARANTOR) SEVERALLY UNDERTAKES TO
PAY ALL STAMP, REGISTRATION AND OTHER TAXES AND DUTIES (INCLUDING ANY INTEREST
AND PENALTIES THEREON OR IN CONNECTION THEREWITH) TO WHICH THIS AGREEMENT OR THE
ISSUE OF ANY NOTES MAY BE SUBJECT.


 


6.3         EACH ISSUER (FAILING WHOM, THE GUARANTOR) SEVERALLY UNDERTAKES TO
PAY ON DEMAND ALL OUT-OF-POCKET EXPENSES (INCLUDING LEGAL, ADVERTISING, TELEX
AND POSTAGE EXPENSES) PROPERLY INCURRED BY THE AGENT IN CONNECTION WITH ITS
SERVICES UNDER THIS AGREEMENT.


 


7.           INDEMNITY

 


7.1         EACH ISSUER (FAILING WHOM, THE GUARANTOR) SEVERALLY UNDERTAKES TO
INDEMNIFY AND HOLD HARMLESS THE AGENT ON DEMAND BY THE AGENT AGAINST ANY LOSSES,
LIABILITIES, COSTS, EXPENSES, CLAIMS, ACTIONS OR DEMANDS WHICH THE AGENT MAY
INCUR OR WHICH MAY BE MADE AGAINST THE AGENT, DIRECTLY RELATED TO THE
APPOINTMENT OR THE EXERCISE OF THE POWERS, DISCRETIONS, AUTHORITIES AND DUTIES
OF THE AGENT UNDER THIS AGREEMENT EXCEPT SUCH AS MAY RESULT FROM ITS OWN
NEGLIGENCE OR BAD FAITH OR THAT OF ITS OFFICERS, EMPLOYEES OR AGENTS OR THE
AGENT’S FAILURE TO COMPLY WITH ITS OBLIGATIONS UNDER THIS AGREEMENT. THE
INDEMNITIES CONTAINED IN THIS AGREEMENT SHALL SURVIVE THE TERMINATION OR EXPIRY
OF THIS AGREEMENT.


 


7.2         THE AGENT UNDERTAKES TO INDEMNIFY AND HOLD HARMLESS EACH ISSUER ON
DEMAND BY AN ISSUER AGAINST ANY LOSSES, LIABILITIES, COSTS, EXPENSES, CLAIMS,
ACTIONS OR DEMANDS WHICH AN ISSUER MAY INCUR OR WHICH MAY BE MADE AGAINST AN
ISSUER AS A RESULT OF THE AGENT’S OWN NEGLIGENCE OR BAD FAITH OR THAT OF ITS
OFFICERS, EMPLOYEES OR AGENTS OR THE AGENT’S FAILURE TO COMPLY WITH ITS
OBLIGATIONS UNDER THIS AGREEMENT.


 


8.           NO LIABILITY FOR CONSEQUENTIAL LOSS


 

Except in the case of negligence or wilful default, the Agent shall not be
liable either for any act or omission under this Agreement, or if any Note shall
be lost, stolen, destroyed or damaged. Notwithstanding the foregoing, under no
circumstances will the Agent be liable to an Issuer or the Guarantor, nor an
Issuer or the Guarantor liable to the Agent, for any consequential loss (being
loss of business, goodwill, opportunity or profit) or any special or punitive
damages of any kind whatsoever; in each case however caused or arising and
whether or not foreseeable, even if advised of the possibility of such loss or
damage.

 


9.           AGENTS OF THE ISSUERS

 


9.1         IN ACTING HEREUNDER AND IN CONNECTION WITH THE NOTES, THE AGENT
SHALL ACT SOLELY AS AGENT OF THE ISSUERS AND THE GUARANTOR AND WILL NOT THEREBY
ASSUME ANY OBLIGATIONS TOWARDS OR RELATIONSHIP OF AGENCY OR TRUST FOR ANY
HOLDERS OF NOTES, INCLUDING AS A CUSTODIAN,

 

8

--------------------------------------------------------------------------------


 


NOMINEE OR OTHERWISE. ANY FUNDS HELD BY THE AGENT FOR PAYMENTS IN RESPECT OF THE
NOTES NEED NOT BE SEGREGATED FROM OTHER FUNDS EXCEPT AS REQUIRED BY LAW. THE
AGENT SHALL NOT BE UNDER ANY LIABILITY FOR INTEREST ON ANY MONEYS AT ANY TIME
RECEIVED BY IT PURSUANT TO ANY OF THE PROVISIONS OF THIS AGREEMENT OR OF THE
NOTES.


 


9.2         THE AGENT MAY GENERALLY ENGAGE IN ANY KIND OF BANKING OR OTHER
BUSINESS WITH THE ISSUERS NOTWITHSTANDING ITS APPOINTMENTS AS ISSUE AGENT AND
PAYING AGENT HEREUNDER.


 


10.         GENERAL


 


10.1       PRIOR TO THE FIRST ISSUE OF THE NOTES, EACH ISSUER SHALL SUPPLY TO
THE AGENT COPIES OF ALL CONDITION PRECEDENT DOCUMENTS REQUIRED TO BE DELIVERED
PURSUANT TO THE DEALER AGREEMENT.


 


10.2       THE AGENT SHALL BE OBLIGED TO PERFORM SUCH DUTIES AND ONLY SUCH
DUTIES AS ARE HEREIN SPECIFICALLY SET FORTH, AND NO IMPLIED DUTIES OR
OBLIGATIONS SHALL BE READ INTO THIS AGREEMENT AGAINST THE AGENT. THE AGENT SHALL
NOT BE UNDER ANY OBLIGATION TO TAKE ANY ACTION HEREUNDER WHICH IT EXPECTS WILL
RESULT IN ANY EXPENSE OR LIABILITY OF THE AGENT, THE PAYMENT OF WHICH WITHIN A
REASONABLE TIME IS NOT, IN ITS OPINION, ASSURED TO IT.


 


10.3       EXCEPT AS ORDERED BY A COURT OF COMPETENT JURISDICTION OR AS REQUIRED
BY LAW, AND NOTWITHSTANDING ANY NOTICE TO THE CONTRARY, THE ISSUERS AND THE
AGENT SHALL BE ENTITLED TO TREAT THE BEARER OR HOLDER OF ANY NOTE AS THE
ABSOLUTE OWNER THEREOF FOR ALL PURPOSES AND SHALL NOT BE REQUIRED TO OBTAIN ANY
PROOF THEREOF OR AS TO THE IDENTITY OF THE BEARER OR HOLDER.


 


10.4       THE AGENT MAY CONSULT WITH LEGAL AND OTHER PROFESSIONAL ADVISERS
SELECTED IN GOOD FAITH AND SATISFACTORY TO IT AND THE OPINION OF SUCH ADVISERS
SHALL BE FULL AND COMPLETE PROTECTION IN RESPECT OF ANY ACTION TAKEN, OMITTED OR
SUFFERED HEREUNDER IN GOOD FAITH AND WITHOUT NEGLIGENCE AND IN ACCORDANCE WITH
THE OPINION OF SUCH ADVISERS.


 


10.5       THE AGENT SHALL BE PROTECTED AND SHALL INCUR NO LIABILITY FOR OR IN
RESPECT OF ANY ACTION TAKEN OR THING SUFFERED BY IT IN RELATION TO ANY ISSUE OF
NOTES IN RELIANCE UPON ANY NOTE, NOTICE, DIRECTION, CONSENT, CERTIFICATE,
AFFIDAVIT, STATEMENT, TELEX OR OTHER PAPER OR DOCUMENT REASONABLY BELIEVED BY IT
IN GOOD FAITH TO BE GENUINE AND TO HAVE BEEN PASSED OR SIGNED BY THE PROPER
PARTIES.


 


11.         CHANGES IN AGENT


 


11.1       THE AGENT MAY RESIGN ITS APPOINTMENT HEREUNDER AT ANY TIME BY GIVING
TO THE ISSUERS, AND THE ISSUERS MAY TERMINATE THE APPOINTMENT OF THE AGENT BY
GIVING TO THE AGENT, AT LEAST 30 DAYS’ WRITTEN NOTICE TO THAT EFFECT, PROVIDED
THAT NO SUCH RESIGNATION OR TERMINATION OF THE APPOINTMENT OF THE AGENT SHALL
TAKE EFFECT UNTIL A SUCCESSOR HAS BEEN APPOINTED BY THE ISSUERS OR THE
GUARANTOR.


 


11.2       THE ISSUERS AGREE WITH THE AGENT THAT IF, BY THE DAY FALLING 10 DAYS
BEFORE THE EXPIRY OF ANY NOTICE UNDER CLAUSE 11.1, THE ISSUERS OR THE GUARANTOR
HAVE NOT APPOINTED A REPLACEMENT AGENT, THEN THE AGENT SHALL BE ENTITLED, ON
BEHALF OF THE ISSUERS AND THE GUARANTOR, TO APPOINT IN ITS PLACE ANY REPUTABLE
FINANCIAL INSTITUTION OF GOOD STANDING

 

9

--------------------------------------------------------------------------------


 


(SUBJECT TO THE PROVISO IN CLAUSE 12 BELOW) AND THE ISSUERS SHALL NOT
UNREASONABLY OBJECT TO SUCH APPOINTMENT.


 


12.         AGENT AS HOLDERS OF NOTES


 

The Agent and its officers and employees, in their individual or any other
capacity, may become the owner of, or acquire any interest in, any Notes with
the same rights that the Agent would have if it were not the Agent hereunder;
provided, however, that none of the Agent, its officers or employees may be a
“United States person” as defined in section 7701(a)(30) of the Internal Revenue
Code of 1986, as amended (the “Code”).

 


13.         NOTICES


 


13.1       ALL NOTICES AND OTHER COMMUNICATIONS HEREUNDER SHALL, SAVE AS
OTHERWISE PROVIDED IN THIS AGREEMENT, BE MADE IN WRITING AND IN ENGLISH (BY
LETTER, TELEX OR FAX) AND SHALL BE SENT TO THE INTENDED RECIPIENT AT THE
ADDRESS, TELEX OR FAX NUMBER AND MARKED FOR THE ATTENTION OF THE PERSON (IF ANY)
FROM TIME TO TIME DESIGNATED BY THAT PARTY TO THE OTHER PARTIES HERETO FOR SUCH
PURPOSE. THE INITIAL ADDRESS, TELEX AND FAX NUMBER SO DESIGNATED BY EACH PARTY
ARE SET OUT ON THE SIGNATURE PAGE OF THIS AGREEMENT.


 


13.2       ANY COMMUNICATION FROM ANY PARTY TO ANY OTHER UNDER THIS AGREEMENT
SHALL BE EFFECTIVE IF SENT BY LETTER OR FAX, UPON RECEIPT BY THE ADDRESSEE; AND
IF SENT BY TELEX, UPON RECEIPT BY THE SENDER OF THE ADDRESSEE’S ANSWERBACK AT
THE END OF TRANSMISSION; PROVIDED THAT ANY SUCH NOTICE OR OTHER COMMUNICATION
WHICH WOULD OTHERWISE TAKE EFFECT AFTER 4.00 P.M. ON ANY PARTICULAR DAY SHALL
NOT TAKE EFFECT UNTIL 10.00 A.M. ON THE IMMEDIATELY SUCCEEDING BUSINESS DAY IN
THE PLACE OF THE ADDRESSEE.


 


14.         LAW AND JURISDICTION


 


14.1       THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, ENGLISH LAW.


 


14.2       EACH OF THE ISSUERS AGREES FOR THE BENEFIT OF THE AGENT THAT THE
COURTS OF ENGLAND SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY SUIT, ACTION
OR PROCEEDINGS, AND TO SETTLE ANY DISPUTES, WHICH MAY ARISE OUT OF OR IN
CONNECTION WITH THIS AGREEMENT (RESPECTIVELY, “PROCEEDINGS” AND “DISPUTES”) AND,
FOR SUCH PURPOSES, IRREVOCABLY SUBMITS TO THE JURISDICTION OF SUCH COURTS.


 


14.3       EACH OF THE ISSUERS AND THE GUARANTOR IRREVOCABLY WAIVE ANY OBJECTION
WHICH IT MIGHT NOW OR HEREAFTER HAVE TO THE COURTS OF ENGLAND BEING NOMINATED AS
THE FORUM TO HEAR AND DETERMINE ANY PROCEEDINGS AND TO SETTLE ANY DISPUTES, AND
AGREES NOT TO CLAIM THAT ANY SUCH COURT IS NOT A CONVENIENT OR APPROPRIATE
FORUM.


 


14.4       EACH OF THE ISSUERS AND THE GUARANTOR AGREE THAT THE PROCESS BY WHICH
ANY PROCEEDINGS IN ENGLAND ARE BEGUN MAY BE SERVED ON IT BY BEING DELIVERED TO
LAW DEBENTURE CORPORATE SERVICES LIMITED AT FIFTH FLOOR, 100 WOOD STREET, LONDON
EC2V 7EX OR AT ITS REGISTERED OFFICE FOR THE TIME BEING/ITS PRINCIPAL PLACE OF
BUSINESS IN ENGLAND FOR THE TIME BEING/ANY OTHER ADDRESS FOR THE TIME BEING AT
WHICH PROCESS MAY BE SERVED ON IT IN ACCORDANCE WITH PART XXIII OF THE COMPANIES
ACT 1985 (AS MODIFIED OR RE-ENACTED FROM TIME TO TIME). IF SUCH PERSON IS NOT OR
CEASES TO BE EFFECTIVELY APPOINTED TO ACCEPT SERVICE OF PROCESS ON

 

10

--------------------------------------------------------------------------------


 


THE ISSUERS’ AND THE GUARANTOR’S BEHALF, THE ISSUERS AND THE GUARANTOR (ACTING
TOGETHER) SHALL, ON THE WRITTEN DEMAND OF THE AGENT, APPOINT A FURTHER PERSON IN
ENGLAND TO ACCEPT SERVICE OF PROCESS ON THEIR BEHALF AND, FAILING SUCH
APPOINTMENT WITHIN 15 DAYS, THE AGENT SHALL BE ENTITLED TO APPOINT SUCH A PERSON
BY WRITTEN NOTICE TO THE ISSUERS AND THE GUARANTOR. NOTHING IN THIS SUB-CLAUSE
SHALL AFFECT THE RIGHT OF THE AGENT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.


 


14.5       THE SUBMISSION TO THE JURISDICTION OF THE COURTS OF ENGLAND SHALL NOT
(AND SHALL NOT BE CONSTRUED SO AS TO) LIMIT THE RIGHT OF THE AGENT TO TAKE
PROCEEDINGS IN ANY OTHER COURT OF COMPETENT JURISDICTION, NOR SHALL THE TAKING
OF PROCEEDINGS IN ANY ONE OR MORE JURISDICTIONS PRECLUDE THE TAKING OF
PROCEEDINGS IN ANY OTHER JURISDICTION (WHETHER CONCURRENTLY OR NOT) IF AND TO
THE EXTENT PERMITTED BY LAW.


 


14.6       IF ECOLAB B.V. IS REPRESENTED BY AN ATTORNEY OR ATTORNEYS IN
CONNECTION WITH THE SIGNING AND/OR EXECUTION AND/OR DELIVERY OF THIS AGREEMENT
OR ANY AGREEMENT OR DOCUMENT REFERRED TO HEREIN OR MADE PURSUANT HERETO AND THE
RELEVANT POWER OR POWERS OF ATTORNEY IS OR ARE EXPRESSED TO BE GOVERNED BY THE
LAWS OF THE NETHERLANDS, IT IS HEREBY EXPRESSLY ACKNOWLEDGED AND ACCEPTED BY THE
OTHER PARTIES HERETO THAT SUCH LAWS SHALL GOVERN THE EXISTENCE AND EXTENT OF
SUCH ATTORNEY’S OR ATTORNEYS’ AUTHORITY AND THE EFFECTS OF THE EXERCISE THEREOF.


 


15.         RIGHTS OF THIRD PARTIES


 

A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of this Agreement, but
this does not affect any right or remedy of a third party which exists or is
available apart from that Act.

 


16.         MODIFICATION


 

This Agreement may be amended by further agreement among the parties hereto and
without the consent of holders of the Notes.

 


17.         COUNTERPARTS


 

This Agreement may be signed in any number of counterparts, all of which when
taken together shall constitute a single agreement.

 

AS WITNESS the hands of the duly authorised representatives of the parties
hereto the day and year first before written.

 

11

--------------------------------------------------------------------------------


 

SCHEDULE         
FORMS OF NOTE

 

Form of Multicurrency Global Note
(Interest Bearing/Discounted/Index-Linked)(1)

 

The Notes covered hereby have not been registered under the U.S. Securities Act
of 1933, as amended (the “Securities Act”) and may not be offered or sold within
the United States or to, or for the account or benefit of, U.S. persons. Terms
used in this paragraph have the meanings given to them by Regulation S under the
Securities Act.

 

Any United States person who holds this Note or any Note covered hereby will be
subject to limitations under the United States income tax laws, including the
limitations provided in sections 165(j) and 1287(a) of the United States
Internal Revenue Code of 1986, as amended (the “Code”). By accepting this Note
or any Note covered hereby, the holder represents and warrants that it is not a
United States person (other than an exempt recipient described in section
6049(b)(4) of the Code and regulations thereunder) and that it is not acting for
or on behalf of a United States person (other than an exempt recipient described
in section 6049(b)(4) of the Code and regulations thereunder). Terms used in
this paragraph have the meanings given to them by the applicable provisions of
the Code and the regulations thereunder.

 

ECOLAB INC.

 (incorporated under the laws of the State of Delaware)

ECOLAB B.V.

(incorporated with limited liability under the laws of The Netherlands having
its statutory seat in Nieuwegein )

ECOLAB HOLDING GMBH

(incorporated with limited liability under the laws of Germany)

 

guaranteed by

 

ECOLAB INC.

(in respect of Notes issued by Ecolab B.V. and

Ecolab Holding GmbH)

 

No:

 

 

Series No.:

 

 

 

 

Issued in London on:

 

 

Maturity Date:

 

 

 

 

Specified Currency:

 

 

Denomination:

 

 

 

 

Nominal Amount:

 

 

Reference Rate: LIBOR/EURIBOR(1)

(words and figures if a Sterling Note)

 

 

 

Calculation Agent:(2)

 

 

 

 

 

--------------------------------------------------------------------------------

(1)   Delete as appropriate.  The reference rate will be LIBOR unless this
Global Note is denominated in euro and the Issuer and the relevant Dealer agree
that the reference rate should be EURIBOR.

(2)   Complete for index-linked Notes only.

 

12

--------------------------------------------------------------------------------


 

Fixed Interest Rate:(1)

 

%per annum

Margin:(2)

 

%

 

 

Calculation Agent:(3)

 

 

Interest Payment Dates:(4 )

 

 

(Interest)

 

 

1.           For value received, [ECOLAB INC./ECOLAB B.V./ECOLAB HOLDING
GMBH](2) (the “Issuer”) promises to pay to the bearer of this Global Note on the
above-mentioned Maturity Date:

 

(a)             the above-mentioned Nominal Amount;

 

(b)            if this Global Note is index-linked, an amount (representing
either principal or interest) to be calculated by the Calculation Agent named
above, in accordance with the redemption or interest calculation, a copy of
which is attached to this Global Note and/or is available for inspection at the
offices of the Issue and Paying Agent referred to below,

 

together with interest thereon at the rate and at the times (if any) specified
herein.

 

All such payments shall be made in accordance with an amended and restated note
agency agreement dated 2 December 2005 between, among others, the Issuer and the
issue and paying agent referred to therein, a copy of which is available for
inspection at the offices of Citibank N.A. (the “Issue and Paying Agent”) at 5
Carmelite Street, London EC4Y 0PA, and subject to and in accordance with the
terms and conditions set forth below. All such payments shall be made upon
presentation and surrender of this Global Note at the offices of the Issue and
Paying Agent referred to above by transfer to an account denominated in the
above-mentioned Specified Currency maintained by the bearer in the principal
financial centre in the country of that currency or, in the case of a Global
Note denominated in euro, by euro cheque drawn on, or by transfer to a euro
account (or any other account to which euro may be credited or transferred)
maintained by the payee with, a bank in the principal financial centre of any
member state of the European Union. The Issuer [and the Guarantor](3) will
ensure that they maintain a paying agent in an EU Member State that will not be
obliged to withhold or deduct any tax pursuant to European Council Directive
2003/48/EC or any law implementing or complying with, or introduced in order to
conform to, such Directive. Payments to the bearer of this Global Note shall not
be made to an address or a bank account maintained within the United States, the
Notes may not be presented for payment within the United States, and demand for
payments under the Notes may not be made within the United States.

 

--------------------------------------------------------------------------------

(1) Complete for fixed rate interest bearing Notes only.

(2) Complete for floating rate interest bearing Notes only.

(3) Complete for floating rate interest bearing Notes only.

(4) Complete for interest bearing Notes.

(4) Delete as appropriate.

(5) Delete where Ecolab Inc. is the Issuer, otherwise retain.

 

13

--------------------------------------------------------------------------------


 

2.           This Global Note is issued in representation of an issue of Notes
in the above-mentioned aggregate Nominal Amount.

 

3.           All payments in respect of this Global Note by or on behalf of the
Issuer shall be made without set-off, counterclaim, fees, liabilities or similar
deductions and free and clear of, and without deduction or withholding for or on
account of, taxes, levies, duties, assessments or charges of any nature now or
hereafter imposed, levied, collected, withheld or assessed in any jurisdiction
through, in or from which such payments are made or any political subdivision or
taxing authority of or in any of the foregoing (“Taxes”). If the Issuer or any
agent thereof is required by law or regulation to make any deduction or
withholding for or on account of Taxes, the Issuer shall, to the extent
permitted by applicable law or regulation, pay such additional amounts as shall
be necessary in order that the net amounts received by the bearer of this Global
Note after such deduction or withholding shall equal the amount which would have
been receivable hereunder in the absence of such deduction or withholding,
except that no such additional amounts shall be payable where this Global Note
is presented for payment:

 

(a)             by or on behalf of a holder which is liable to such Taxes by
reason of its having some connection with the jurisdiction imposing the Taxes
other than the mere holding of this Global Note; or

 

(b)            where such deduction or withholding is imposed on a payment to an
individual and is required to be made pursuant to European Council Directive
2003/48/EC or any law implementing or complying with, or introduced in order to
conform to, such directive; or

 

(c)             by or on behalf of a holder who would have been able to avoid
such withholding or deduction by presenting this Global Note to another issue
and paying agent in a member state of the European Union; or

 

(d)            more than 15 days after the Maturity Date or, if applicable, the
relevant Interest Payment Date or (in either case) the date on which payment
hereof is duly provided for, whichever occurs later, except to the extent that
the holder would have been entitled to such additional amounts if it had
presented this Global Note on the last day of such period of 15 days.

 

4.           The payment obligation of the Issuer represented by this Global
Note constitutes and at all times shall constitute a direct and unsecured
obligation of the Issuer ranking pari passu with all present and future
unsecured and unsubordinated indebtedness of the Issuer other than obligations
preferred by mandatory provisions of law.

 

5.           If the Maturity Date or, if applicable, the relevant Interest
Payment Date is not a Payment Business Day (as defined herein) payment in
respect hereof will not be made and credit or transfer instructions shall not be
given until the next following Payment Business Day (provided that, if such
postponed payment would have the effect of extending the tenor of the relevant
Note to more than 183 days, payment will be made and credit and transfer
instructions will be given, on the immediately preceding Payment Business Day)
and the bearer of this Global Note shall not be entitled to any adjustment to
interest or other sums in respect of such payment.

 

14

--------------------------------------------------------------------------------


 

As used in this Global Note:

 

“Payment Business Day” means any day other than a Saturday or Sunday which is
both (A) a day on which commercial banks and foreign exchange markets settle
payments and are open for general business (including dealings in foreign
exchange and foreign currency deposits) in the relevant place of presentation,
and (B) either (i) if the above-mentioned Specified Currency is any currency
other than euro, a day on which commercial banks and foreign exchange markets
settle payments and are open for general business (including dealings in foreign
exchange and foreign currency deposits) in both London and the principal
financial centre of the country of the relevant Specified Currency or (ii) if
the above-mentioned Specified Currency is euro, a day which is a TARGET Business
Day; and

 

“TARGET Business Day” means a day on which the Trans-European Automated
Real-time Gross Settlement Express Transfer (TARGET) System, or any successor
thereto, is operating credit or transfer instructions in respect of payments in
euro.

 

Provided that if the Issue and Paying Agent determines with the agreement of the
Issuer and the Guarantor that the market practice in respect of euro denominated
internationally offered securities is different from that specified above, the
above shall be deemed to be amended so as to comply with such market practice
and the Issue and Paying Agent shall procure that a notice of such amendment is
published not less than 15 days prior to the date on which any payment in euro
falls due to be made in such manner as the Issue and Paying Agent may determine.

 

6.           This Global Note is negotiable and, accordingly, title hereto shall
pass by delivery and the bearer shall be treated as being absolutely entitled to
receive payment upon due presentation hereof (notwithstanding any notation of
ownership or other writing thereon or notice of any previous loss or theft
thereof).

 

7.           This Global Note is issued in respect of an issue of Notes of the
Issuer and is exchangeable in whole (but not in part only) for duly executed and
authenticated bearer Notes in definitive form (whether before, on or, subject as
provided below, after the Maturity Date) only:

 

(a)             if the clearing system(s) in which this Global Note is held at
the relevant time is closed for a continuous period of 14 days or more (other
than by reason of weekends or public holidays, statutory or otherwise); or

 

(b)            if default is made in the payment of any amount payable in
respect of this Global Note.

 

Upon presentation and surrender of this Global Note during normal business hours
to the Issuer at the offices of the Issue and Paying Agent (or to any other
person or at any other office outside the United States as may be designated in
writing by the Issuer to the bearer), the Issue and Paying Agent shall
authenticate and deliver, in exchange for this Global Note, bearer definitive
notes denominated in the above-mentioned Specified Currency in an aggregate
nominal amount equal to the Nominal Amount of this Global Note.

 

15

--------------------------------------------------------------------------------


 

8.           If, upon any such default and following such surrender, definitive
Notes are not issued in full exchange for this Global Note before 5.00 p.m.
(London time) on the thirtieth day after surrender, this Global Note (including
the obligation hereunder to issue definitive notes) will become void and the
bearer will have no further rights under this Global Note (but without prejudice
to the rights which the bearer or any other person may have under a Deed of
Covenant dated 2 December 2005, entered into by the Issuer).

 

9.           [This Global Note has the benefit of a guarantee issued by Ecolab
Inc. on 2 December 2005, copies of which are available for inspection during
normal business hours at the office of the Issue and Paying Agent referred to
above.](1)

 

10.         If this is an interest bearing Global Note, then:

 

(a)             notwithstanding the provisions of paragraph 1 above, if any
payment of interest in respect of this Global Note falling due for payment prior
to the above-mentioned Maturity Date remains unpaid on the fifteenth day after
falling so due, the amount referred to in part (a) or (b) (as the case may be)
of paragraph 1 shall be payable on such fifteenth day;

 

(b)            upon each payment of interest (if any) prior to the Maturity Date
in respect of this Global Note, the Schedule hereto shall be duly completed by
the Issue and Paying Agent to reflect such payment; and

 

(c)             if no Interest Payment Dates are specified on the face of the
Global Note, the Interest Payment Date shall be the Maturity Date.

 

11.         If this is a fixed rate interest bearing Global Note, interest shall
be calculated on the Nominal Amount as follows:

 

(a)             interest shall be payable on the Nominal Amount in respect of
each successive Interest Period (as defined below) from the Issue Date to the
Maturity Date only, in arrear on the relevant Interest Payment Date, on the
basis of the actual number of days in such Interest Period and a year of 360
days or, if this Global Note is denominated in Sterling, 365 days at the
above-mentioned Fixed Interest Rate with the resulting figure being rounded to
the nearest amount of the above-mentioned Specified Currency which is available
as legal tender in the country or countries (in the case of the euro) of the
Specified Currency (with halves being rounded upwards); and

 

(b)            the period beginning on the Issue Date and ending on the first
Interest Payment Date and each successive period beginning on an Interest
Payment Date and ending on the next succeeding Interest Payment Date is an
“Interest Period” for the purposes of this paragraph.

 

12.         If this is a floating rate interest bearing Global Note, interest
shall be calculated on the Nominal Amount as follows:

 

--------------------------------------------------------------------------------

(1) Delete where Ecolab Inc. is the Issuer, otherwise retain.

 

16

--------------------------------------------------------------------------------


 

(a)             in the case of a Global Note which specifies LIBOR as the
Reference Rate on its face, the Rate of Interest will be the aggregate of LIBOR
and the above-mentioned Margin (if any) above or below LIBOR. Interest shall be
payable on the Nominal Amount in respect of each successive Interest Period (as
defined below) from the Issue Date to the Maturity Date only, in arrear on the
relevant Interest Payment Date, on the basis of the actual number of days in
such Interest Period and a year of 360 days or, if this Global Note is
denominated in Sterling, 365 days.

 

As used in this Global Note:

 

“LIBOR” shall be equal to the rate defined as “LIBOR-BBA” in respect of the
above-mentioned Specified Currency (as defined in the 2000 ISDA Definitions
published by the International Swaps and Derivatives Association, Inc., as
amended, updated or replaced as at the date of this Global Note, (the “ISDA
Definitions”)) as at 11.00 a.m. (London time) or as near thereto as practicable
on the second London Banking Day before the first day of the relevant Interest
Period or, if this Global Note is denominated in Sterling, on the first day
thereof (a “LIBOR Interest Determination Date”) , as if the Reset Date (as
defined in the ISDA Definitions) were the first day of such Interest Period and
the Designated Maturity (as defined in the ISDA Definitions) were the number of
months specified on the face of this Note in relation to the Reference Rate; and

 

“London Banking Day” shall mean a day on which commercial banks are open for
general business (including dealings in foreign exchange and foreign currency
deposits) in London;

 

(b)            in the case of a Global Note which specifies EURIBOR as the
Reference Rate on its face, the Rate of Interest will be the aggregate of
EURIBOR and the above-mentioned Margin (if any) above or below EURIBOR. Interest
shall be payable on the Nominal Amount in respect of each successive Interest
Period (as defined below) from the Issue Date to the Maturity Date only, in
arrear on the relevant Interest Payment Date, on the basis of the actual number
of days in such Interest Period and a year of 360 days.

 

As used in this Global Note, “EURIBOR” shall be equal to EUR-EURIBOR-Telerate
(as defined in the ISDA Definitions) as at 11.00 a.m. (Brussels time) or as near
thereto as practicable on the second TARGET Business Day before the first day of
the relevant Interest Period (a “EURIBOR Interest Determination Date”);

 

(c)             the Calculation Agent will, as soon as practicable after 11.00
a.m. (London time) on each LIBOR Interest Determination Date or 11.00 a.m.
(Brussels time) on each EURIBOR Interest Determination Date (as the case may
be), determine the Rate of Interest and calculate the amount of interest payable
(the “Amount of Interest”) for the relevant Interest Period. “Rate of Interest”
means (A) if the Reference Rate is EURIBOR, the rate which is determined in
accordance with the provisions of paragraph 12(b), and (B) in any other case,
the rate which is determined in accordance with the provisions of paragraph
12(a). The

 

17

--------------------------------------------------------------------------------


 

Amount of Interest shall be calculated by applying the Rate of Interest to the
Nominal Amount of one Note of each denomination, multiplying such product by the
actual number of days in the Interest Period concerned divided by 360 or, if
this Global Note is denominated in Sterling, by 365 and rounding the resulting
figure to the nearest amount of the above-mentioned Specified Currency which is
available as legal tender in the country or countries (in the case of the euro)
of the Specified Currency (with halves being rounded upwards). The determination
of the Rate of Interest and the Amount of Interest by the Calculation Agent
named above shall (in the absence of manifest error) be final and binding upon
all parties;

 

(d)            a certificate of the Calculation Agent as to the Rate of Interest
payable hereon for any Interest Period shall be conclusive and binding as
between the Issuer and the bearer hereof;

 

(e)             the period beginning on (and including) the Issue Date and
ending on (but excluding) the first Interest Payment Date and each successive
period beginning on (and including) an Interest Payment Date and ending on (but
excluding) the next succeeding Interest Payment Date is called an “Interest
Period” for the purposes of this paragraph 12; and

 

(f)             the Issuer will procure that a notice specifying the Rate of
Interest payable in respect of each Interest Period be published as soon as
practicable after the determination of the Rate of Interest. Such notice will be
delivered to the clearing system(s) in which this Global Note is held at the
relevant time or, if this Global Note has been exchanged for bearer definitive
Notes pursuant to paragraph 7, will be published in a leading English language
daily newspaper published in London (which is expected to be the Financial
Times).

 

13.         If the proceeds of this Global Note are accepted in the United
Kingdom, the Principal Amount or Minimum Redemption Amount (as applicable) shall
be not less than £100,000 (or the equivalent in any other currency).

 

14.         Instructions for payment must be received at the offices of the
Issue and Paying Agent referred to above together with this Global Note as
follows:

 

(a)             if this Global Note is denominated  in Japanese Yen, at least
two Business Days prior to the relevant payment date;

 

(b)            if this Global Note is denominated in United States dollars or
Sterling, on or prior to the relevant payment date; and

 

(c)             in all other cases, at least one Business Day prior to the
relevant payment date.

 

As used in this paragraph, “Business Day” means:

 

(i)        a day other than a Saturday or Sunday on which commercial banks are
open for general business (including dealings in foreign exchange and foreign
currency deposits) in London; and

 

18

--------------------------------------------------------------------------------


 

(ii)       in the case of payments in euro, a TARGET Business Day and, in all
other cases, a day on which commercial banks are open for general business
(including dealings in foreign exchange and foreign currency deposits) in the
principal financial centre in the country of the above-mentioned Specified
Currency.

 

15.         This Global Note shall not be validly issued unless manually
authenticated by Citibank, N.A. as Issue and Paying Agent.

 

16.         This Global Note and all matters arising from or connected with it
are governed by, and shall be construed in accordance with, English law.

 

17.

(a)             English courts:  The courts of England have exclusive
jurisdiction to settle any dispute (a “Dispute”) arising from or connected with
this Global Note.

 

(b)            Appropriate forum:  The Issuer agrees that the courts of England
are the most appropriate and convenient courts to settle any Dispute and,
accordingly, that it will not argue to the contrary.

 

(c)             Rights of the bearer to take proceedings outside England: 
Clause 15(a) (English courts) is for the benefit of the bearer only. As a
result, nothing in this clause 15 prevents the bearer from taking proceedings
relating to a Dispute (“Proceedings”) in any other courts with jurisdiction. To
the extent allowed by law, the bearer may take concurrent Proceedings in any
number of jurisdictions.

 

(d)            Process agent:  The Issuer agrees that the documents which start
any Proceedings and any other documents required to be served in relation to
those Proceedings may be served on it by being delivered to Law Debenture
Corporate Services Limited at Fifth Floor, 100 Wood Street, London EC2V 7EX or,
if different, its registered office for the time being or at any address of the
Issuer in Great Britain at which process may be served on it in accordance with
Part XXIII of the Companies Act 1985. If such person is not or ceases to be
effectively appointed to accept service of process on behalf of the Issuer, the
Issuer shall, on the written demand of the bearer addressed to the Issuer and
delivered to the Issuer or to the Specified Office of the Issue and Paying Agent
appoint a further person in England to accept service of process on its behalf
and, failing such appointment within 15 days, the bearer shall be entitled to
appoint such a person by written notice addressed to the Issuer and delivered to
the Issuer or to the Specified Office of the Issue and Paying Agent. Nothing in
this paragraph shall affect the right of the bearer to serve process in any
other manner permitted by law. This clause applies to Proceedings in England and
to Proceedings elsewhere.

 

EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION IN CONNECTION WITH THIS GLOBAL NOTE OR ANY TRANSACTION CONTEMPLATED BY
THIS GLOBAL NOTE. THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO TRIAL BY
COURT.

 

19

--------------------------------------------------------------------------------


 

18.         No person shall have any right to enforce any provision of this Note
under the Contracts (Rights of Third Parties) Act 1999, but this does not affect
any right or remedy of a third party which exists or is available apart from
that Act.

 

AUTHENTICATED by
CITIBANK, N.A. 
without recourse, warranty or liability and for
authentication purposes only

Signed on behalf of:
[ECOLAB INC. /ECOLAB B.V./ECOLAB
HOLDING GMBH](1)

 

 

By:

 

 

By:

 

 

 

(Authorised Signatory)

 

(Authorised Signatory)

 

 

--------------------------------------------------------------------------------

(1) Delete as appropriate.

 

20

--------------------------------------------------------------------------------


 

SCHEDULE
Payments of Interest

 

The following payments of interest in respect of this Global Note have been
made:

 

Date
Made

 

Payment
From

 

Payment
To

 

Amount
Paid

 

Notation
on behalf
of Issue and
Paying
Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

21

--------------------------------------------------------------------------------


 

Pro-forma Redemption or Interest Calculation
(Index linked Global Note)

 

This is the Redemption or Interest Calculation relating to the attached
index-linked Global Note:

 

 

Calculation Date:

 

 

 

 

Calculation Agent:

 

 

 

 

Redemption Amount:

to be calculated by the Calculation Agent as follows:

 

 

 

[Insert particulars of index and redemption calculation]

 

 

 

[Indicate whether the calculation refers to principal or coupon]

 

 

Confirmed:

 

 

 

 

 

For [ECOLAB INC./ECOLAB B.V./ECOLAB HOLDING GMBH](1)

 

 

Note:      The Calculation Agent is required to notify the Issue and Paying
Agent for the Notes of the Redemption Amount immediately upon completing its
calculation of the same.

 

--------------------------------------------------------------------------------

(1) Delete as appropriate

 

22

--------------------------------------------------------------------------------


 

Form of Multicurrency Definitive Note
(Interest Bearing/Discounted/Index-Linked) (Non-Sterling)

 

The Note covered hereby has not been registered under the U.S. Securities Act of
1933, as amended (the “Securities Act”) and may not be offered or sold within
the United States or to, or for the account or benefit of, U.S. persons. Terms
used in this paragraph have the meanings given to them by Regulation S under the
Securities Act.

 

Any United States person who holds this Note or any Note covered hereby will be
subject to limitations under the United States income tax laws, including the
limitations provided in sections 165(j) and 1287(a) of the United States
Internal Revenue Code of 1986, as amended (the “Code”). By accepting this Note
or any Note covered hereby, the holder represents and warrants that it is not a
United States person (other than an exempt recipient described in section
6049(b)(4) of the Code and regulations thereunder) and that it is not acting for
or on behalf of a United States person (other than an exempt recipient described
in section 6049(b)(4) of the Code and regulations thereunder). Terms used in
this paragraph have the meanings given to them by the applicable provisions of
the Code and the regulations thereunder.

 

Unless between individuals not acting in the conduct of a business or
profession, each transaction regarding this Note which involves the physical
delivery thereof within, from or into The Netherlands, must be effected (as
required by the Dutch Savings Certificates Act (Wet inzake Spaarbewijzen) of 21
May 1985 (as amended)) through the mediation of the Issuer or an admitted
institution of Euronext Amsterdam N.V., admitted in a function on one or more of
the markets or systems operated by Euronext Amsterdam N.V. (toegelaten
instelling) and must either be:

 

(1)                                  between individuals or legal entities who
or which trade or invest in securities in the conduct of a profession or trade
(which includes banks, dealers, insurance companies, pension funds, other
institutional investors and commercial enterprises which regularly, as an
ancillary activity, invest in securities); or, in any other case

 

(2)                                  recorded in a transaction note which
includes the name and address of each party to the transaction, the nature of
the transaction and the details and serial number of this Note.(1)

 

ECOLAB INC.

(incorporated under the laws of the State of Delaware)

ECOLAB B.V.

 

--------------------------------------------------------------------------------

(1)                                  This legend should be placed on zero coupon
or discounted Sterling Notes and Sterling Notes on which interest only becomes
due at maturity which (ii) are issued within The Netherlands, or issued outside
The Netherlands but distributed within The Netherlands in the course of initial
distribution or immediately thereafter and (b) are not admitted to trading on
Eurolist by Euronext.

 

 

23

--------------------------------------------------------------------------------


 

(incorporated with limited liability under the laws of The Netherlands having
its statutory seat in Nieuwegein)

ECOLAB HOLDING GMBH

(incorporated with limited liability under the laws of Germany)

 

guaranteed by

 

ECOLAB INC.

(in respect of Notes issued by Ecolab B.V. and

Ecolab Holding GmbH)

 

 

No:

 

Series No.:

 

 

 

Issued in London on:

 

Maturity Date:

 

 

 

Specified Currency:

 

Denomination:

 

 

 

Nominal Amount:

 

Reference Rate:(4)                      months LIBOR/EURIBOR(1)

 

 

 

Calculation Agent:(2)

 

Fixed Interest Rate:(3)                              %per annum

(Principal)

 

 

 

 

 

Margin:(4)                                                                            
%

 

Calculation Agent:(4) 

 

 

(Interest)

 

 

 

Interest Payment Dates:(5) 

 

 

 

1.                                 For value received, [ECOLAB INC./ECOLAB
B.V./ECOLAB HOLDING GMBH] (the “Issuer”) promises to pay to the bearer of this
Note on the above-mentioned Maturity Date:

 

(a)                                      the above-mentioned Nominal Amount; or

 

(b)                                     if this Note is index-linked, an amount
(representing either principal or interest) to be calculated by the Calculation
Agent named above, in accordance with the redemption or interest calculation, a
copy of which is attached to this Note and/or is available for inspection at the
offices of the Issue and Paying Agent referred to below,

 

together with interest thereon at the rate and at the times (if any) specified
herein.

 

--------------------------------------------------------------------------------

(1) Delete as appropriate. The reference rate will be LIBOR unless this Global
Note is denominated in euro and the Issuer and the relevant Dealer agree that
the reference rate should be EURIBOR.

 

(2) Complete for index-linked Notes only.

 

(3) Complete for fixed rate interest bearing Notes only.

 

(4) Complete for floating rate interest bearing Notes only.

 

(5) Complete for interest bearing Notes.

 

 

24

--------------------------------------------------------------------------------


 

All such payments shall be made in accordance with an amended and restated note
agency agreement dated 2 December 2005 between, among others, the Issuer and the
issue and paying agent referred to therein, a copy of which is available for
inspection at the offices of Citibank, N.A. (the “Issue and Paying Agent”) at 5
Carmelite Street, London EC4Y 0PA, and subject to and in accordance with the
terms and conditions set forth below. All such payments shall be made upon
presentation and surrender of this Note at the offices of the Issue and Paying
Agent referred to above by transfer to an account denominated in the
above-mentioned Specified Currency maintained by the bearer in the principal
financial centre in the country of that currency or, in the case of a Note
denominated in euro, by euro cheque drawn on, or by transfer to a euro account
(or any other account to which euro may be credited or transferred) maintained
by the payee with, a bank in the principal financial centre of any member state
of the European Union. The Issuer [and the Guarantor](1) will ensure that they
maintain a paying agent in an EU Member State that will not be obliged to
withhold or deduct any tax pursuant to European Council Directive 2003/48/EC or
any law implementing or complying with, or introduced in order to conform to,
such Directive. Payments to the bearer of this Note shall not be made to an
address or a bank account maintained within the United States, the Notes may not
be presented for payment within the United States, and demand for payments under
the Notes may not be made within the United States.

 

2.                                 All payments in respect of this Note by or on
behalf of the Issuer shall be made without set-off, counterclaim, fees,
liabilities or similar deductions and free and clear of, and without deduction
or withholding for or on account of, taxes, levies, duties, assessments or
charges of any nature now or hereafter imposed, levied, collected, withheld or
assessed in any jurisdiction through, in or from which such payments are made or
any political subdivision or taxing authority of or in any of the foregoing
(“Taxes”). If the Issuer or any agent thereof is required by law or regulation
to make any deduction or withholding for or on account of Taxes, the Issuer
shall, to the extent permitted by applicable law or regulation, pay such
additional amounts as shall be necessary in order that the net amounts received
by the bearer of this Note after such deduction or withholding shall equal the
amount which would have been receivable hereunder in the absence of such
deduction or withholding, except that no such additional amounts shall be
payable where this Note is presented for payment:

 

(a)                                      by or on behalf of a holder which is
liable to such Taxes by reason of its having some connection with the
jurisdiction imposing the Taxes other than the mere holding of this Note; or

 

(b)                                     where such deduction or withholding is
imposed on a payment to an individual and is required to be made pursuant to
European Council Directive 2003/48/EC or any law implementing or complying with,
or introduced in order to conform to, such directive; or

 

--------------------------------------------------------------------------------

(1) Delete as appropriate.

 

(2) Delete where Ecolab Inc. is the Issuer, otherwise retain.

 

 

25

--------------------------------------------------------------------------------


 

(c)                                      by or on behalf of a holder who would
have been able to avoid such withholding or deduction by presenting the relevant
Note or Coupon to another issue and paying agent in a member state of the
European Union; or

 

(d)                                     more than 15 days after the Maturity
Date or, if applicable, the relevant Interest Payment Date or (in either case)
the date on which payment hereof is duly provided for, whichever occurs later,
except to the extent that the holder would have been entitled to such additional
amounts if it had presented this Note on the last day of such period of 15 days.

 

3.                                 The payment obligation of the Issuer
represented by this Note constitutes and at all times shall constitute a direct
and unsecured obligation of the Issuer ranking pari passu with all present and
future unsecured and unsubordinated indebtedness of the Issuer other than
obligations preferred by mandatory provisions of law.

 

4.                                 If the Maturity Date or, if applicable, the
relevant Interest Payment Date is not a Payment Business Day (as defined herein)
payment in respect hereof will not be made and credit or transfer instructions
shall not be given until the next following Payment Business Day (provided that,
if such postponed payment would have the effect of extending the tenor of the
relevant Note to more than 183 days, payment will be made and credit and
transfer instructions will be given, on the immediately preceding Payment
Business Day) and the bearer of this Note shall not be entitled to any
adjustment to interest or other sums in respect of such payment.

 

As used in this Note:

 

“Payment Business Day” means any day other than a Saturday or Sunday which is
both (A) a day on which commercial banks and foreign exchange markets settle
payments and are open for general business (including dealings in foreign
exchange and foreign currency deposits) in the relevant place of presentation,
and (B) either (i) if the above-mentioned Specified Currency is any currency
other than euro, a day on which commercial banks and foreign exchange markets
settle payments and are open for general business (including dealings in foreign
exchange and foreign currency deposits) in both London and the principal
financial centre of the country of the relevant Specified Currency or (ii) if
the above-mentioned Specified Currency is euro, a day which is a TARGET Business
Day; and

 

“TARGET Business Day” means a day on which the Trans-European Automated
Real-time Gross Settlement Express Transfer (TARGET) System, or any successor
thereto, is operating credit or transfer instructions in respect of payments in
euro.

 

Provided that if the Issue and Paying Agent determines with the agreement of the
Issuer and the Guarantor that the market practice in respect of euro denominated
internationally offered securities is different from that specified above, the
above shall be deemed to be amended so as to comply with such market practice
and the Issue and Paying Agent shall procure that a notice of such amendment is
published not less than 15 days prior to the date on which any payment in euro
falls due to be made in such manner as the Issue and Paying Agent may determine.

 

 

26

--------------------------------------------------------------------------------


 

5.                                 This Note is negotiable and, accordingly,
title hereto shall pass by delivery and the bearer shall be treated as being
absolutely entitled to receive payment upon due presentation hereof
(notwithstanding any notation of ownership or other writing thereon or notice of
any previous loss or theft thereof).

 

6.                                 [This Note has the benefit of a guarantee
issued by Ecolab Inc. on 2 December 2005, copies of which are available for
inspection during normal business hours at the office of the Issue and Paying
Agent referred to above.](1)

 

7.                                 If this is an interest bearing Note, then:

 

(a)                                      notwithstanding the provisions of
paragraph 1 above, if any payment of interest in respect of this Note falling
due for payment prior to the above-mentioned Maturity Date remains unpaid on the
fifteenth day after falling so due, the amount referred to in part (a) or (b)
(as the case may be) of paragraph 1 shall be payable on such fifteenth day;

 

(b)                                     upon each payment of interest (if any)
prior to the Maturity Date in respect of this Note, the Schedule hereto shall be
duly completed by the Issue and Paying Agent to reflect such payment; and

 

(c)                                      if no Interest Payment Dates are
specified on the face of the Note, the Interest Payment Date shall be the
Maturity Date.

 

8.                                 If this is a fixed rate interest bearing
Note, interest shall be calculated on the Nominal Amount as follows:

 

(a)                                      interest shall be payable on the
Nominal Amount in respect of each successive Interest Period (as defined below)
from the Issue Date to the Maturity Date only, in arrear on the relevant
Interest Payment Date, on the basis of the actual number of days in such
Interest Period and a year of 360 days at the above-mentioned Fixed Interest
Rate with the resulting figure being rounded to the nearest amount of the
above-mentioned Specified Currency which is available as legal tender in the
country or countries (in the case of the euro) of the Specified Currency (with
halves being rounded upwards); and

 

(b)                                     the period beginning on the Issue Date
and ending on the first Interest Payment Date and each successive period
beginning on an Interest Payment Date and ending on the next succeeding Interest
Payment Date is an “Interest Period” for the purposes of this paragraph.

 

9.                                 If this is a floating rate interest bearing
Note, interest shall be calculated on the Nominal Amount as follows:

 

(a)                                      in the case of a Note which specifies
LIBOR as the Reference Rate on its face, the Rate of Interest will be the
aggregate of LIBOR and the above-mentioned Margin (if any) above or below LIBOR.
Interest shall be payable on the Nominal Amount in respect of each successive
Interest Period (as defined

 

--------------------------------------------------------------------------------

(1) Delete where Ecolab Inc. is the Issuer, otherwise retain.

 

 

27

--------------------------------------------------------------------------------


 

below) from the Issue Date to the Maturity Date only, in arrear on the relevant
Interest Payment Date, on the basis of the actual number of days in such
Interest Period and a year of 360 days.

 

As used in this Note:

 

“LIBOR” shall be equal to the rate defined as “LIBOR-BBA” in respect of the
above-mentioned Specified Currency (as defined in the 2000 ISDA Definitions
published by the International Swaps and Derivatives Association, Inc., as
amended, updated or replaced as at the date of this Note, (the “ISDA
Definitions”)) as at 11.00 a.m. (London time) or as near thereto as practicable
on the second London Banking Day before the first day of the relevant Interest
Period (a “LIBOR Interest Determination Date”), as if the Reset Date (as defined
in the ISDA Definitions) were the first day of such Interest Period and the
Designated Maturity (as defined in the ISDA Definitions) were the number of
months specified on the face of this Note in relation to the Reference Rate; and

 

“London Banking Day” shall mean a day on which commercial banks are open for
general business (including dealings in foreign exchange and foreign currency
deposits) in London;

 

(b)                                     in the case of a Note which specifies
EURIBOR as the Reference Rate on its face, the Rate of Interest will be the
aggregate of EURIBOR and the above-mentioned Margin (if any) above or below
EURIBOR. Interest shall be payable on the Nominal Amount in respect of each
successive Interest Period (as defined below) from the Issue Date to the
Maturity Date only, in arrear on the relevant Interest Payment Date, on the
basis of the actual number of days in such Interest Period and a year of 360
days.

 

As used in this Note, “EURIBOR” shall be equal to EUR-EURIBOR-Telerate (as
defined in the ISDA Definitions) as at 11.00 a.m. (Brussels time) or as near
thereto as practicable on the second TARGET Business Day before the first day of
the relevant Interest Period (a “EURIBOR Interest Determination Date”), as if
the Reset Date (as defined in the ISDA Definitions) were the first day of such
Interest Period and the Designated Maturity (as defined in the ISDA Definitions)
were the number of months specified on the face of this Note in relation to the
Reference Rate;

 

(c)                                      the Calculation Agent will, as soon as
practicable after 11.00 a.m. (London time) on each LIBOR Interest Determination
Date or 11.00 a.m. (Brussels time) on each EURIBOR Interest Determination Date
(as the case may be), determine the Rate of Interest and calculate the amount of
interest payable (the “Amount of Interest”) for the relevant Interest Period.
“Rate of Interest” means (A) if the Reference Rate is EURIBOR, the rate which is
determined in accordance with the provisions of paragraph 8(b), and (B) in any
other case, the rate which is determined in accordance with the provisions of
paragraph 8(a). The Amount of Interest shall be calculated by applying the Rate
of Interest to the Nominal Amount of one Note of each denomination, multiplying
such product by the

 

28

--------------------------------------------------------------------------------


 

actual number of days in the Interest Period concerned divided by 360 and
rounding the resulting figure to the nearest amount of the above-mentioned
Specified Currency which is available as legal tender in the country or
countries (in the case of the euro) of the Specified Currency (with halves being
rounded upwards). The determination of the Rate of Interest and the Amount of
Interest by the Calculation Agent named above shall (in the absence of manifest
error) be final and binding upon all parties;

 

(d)                                     a certificate of the Calculation Agent
as to the Rate of Interest payable hereon for any Interest Period shall be
conclusive and binding as between the Issuer and the bearer hereof;

 

(e)                                      the period beginning on (and including)
the Issue Date and ending on (but excluding) the first Interest Payment Date and
each successive period beginning on (and including) an Interest Payment Date and
ending on (but excluding) the next succeeding Interest Payment Date is called an
“Interest Period” for the purposes of this paragraph 8; and

 

(f)                                        the Issuer will procure that a notice
specifying the Rate of Interest payable in respect of each Interest Period be
published as soon as practicable after the determination of the Rate of
Interest. Such notice will be delivered to the bearer of this Note, or if that
is not practicable, will be published in a leading English language daily
newspaper published in London (which is expected to be the Financial Times).

 

10.                           If the proceeds of this Note are accepted in the
United Kingdom, the Principal Amount or Minimum Redemption Amount (as
applicable) shall be not less than £100,000 (or the equivalent in any other
currency).

 

11.                           Instructions for payment must be received at the
offices of the Issue and Paying Agent referred to above together with this Note
as follows:

 

(a)                                      if this Note is denominated in Japanese
Yen, at least two Business Days prior to the relevant payment date;

 

(b)                                     if this Note is denominated in United
States dollars, on or prior to the relevant payment date; and

 

(c)                                      in all other cases, at least one
Business Day prior to the relevant payment date.

 

As used in this paragraph, “Business Day” means:

 

(i)                        a day other than a Saturday or Sunday on which
commercial banks are open for general business (including dealings in foreign
exchange and foreign currency deposits) in London; and

 

(ii)                     in the case of payments in euro, a TARGET Business Day
and, in all other cases, a day on which commercial banks are open for general
business (including dealings in foreign exchange and foreign currency

 

 

29

--------------------------------------------------------------------------------


 

deposits) in the principal financial centre in the country of the
above-mentioned Specified Currency.

 

12.                           This Note shall not be validly issued unless
manually authenticated by Citibank, N.A. as Issue and Paying Agent.

 

13.                           This Note and all matters arising from or
connected with it are governed by, and shall be construed in accordance with,
English law.

 

14.

 

(a)                                      English courts:  The courts of England
have exclusive jurisdiction to settle any dispute (a “Dispute”) arising from or
connected with this Note.

 

(b)                                     Appropriate forum:  The Issuer agrees
that the courts of England are the most appropriate and convenient courts to
settle any Dispute and, accordingly, that it will not argue to the contrary.

 

(c)                                      Rights of the bearer to take
proceedings outside England:  Clause 12(a) (English courts) is for the benefit
of the bearer only. As a result, nothing in this clause 12 prevents the bearer
from taking proceedings relating to a Dispute (“Proceedings”) in any other
courts with jurisdiction. To the extent allowed by law, the bearer may take
concurrent Proceedings in any number of jurisdictions.

 

(d)                                     Process agent:  The Issuer agrees that
the documents which start any Proceedings and any other documents required to be
served in relation to those Proceedings may be served on it by being delivered
to Law Debenture Corporate Services Limited at Fifth Floor, 100 Wood Street,
London EC2V 7EX or, if different, its registered office for the time being or at
any address of the Issuer in Great Britain at which process may be served on it
in accordance with Part XXIII of the Companies Act 1985. If such person is not
or ceases to be effectively appointed to accept service of process on behalf of
the Issuer, the Issuer shall, on the written demand of the bearer addressed to
the Issuer and delivered to the Issuer or to the Specified Office of the Issue
and Paying Agent appoint a further person in England to accept service of
process on its behalf and, failing such appointment within 15 days, the bearer
shall be entitled to appoint such a person by written notice addressed to the
Issuer and delivered to the Issuer or to the Specified Office of the Issue and
Paying Agent. Nothing in this paragraph shall affect the right of the bearer to
serve process in any other manner permitted by law. This clause applies to
Proceedings in England and to Proceedings elsewhere.

 

EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION IN CONNECTION WITH THIS NOTE OR ANY TRANSACTION CONTEMPLATED BY THIS
NOTE. THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO TRIAL BY COURT.

 

 

30

--------------------------------------------------------------------------------


 

15.                           No person shall have any right to enforce any
provision of this Note under the Contracts (Rights of Third Parties) Act 1999,
but this does not affect any right or remedy of a third party which exists or is
available apart from that Act.

 

 

AUTHENTICATED by

 

Signed on behalf of:

CITIBANK, N.A.

 

[ECOLAB INC. / ECOLAB B.V./ECOLAB

without recourse, warranty or liability and for

 

HOLDING GMBH](1)

authentication purposes only

 

 

 

 

 

By:

 

 

By:

 

 

(Authorised Signatory)

 

 

(Authorised Signatory)

 

 

--------------------------------------------------------------------------------

(1) Delete as appropriate.

 

31

--------------------------------------------------------------------------------


 

SCHEDULE
Payments of Interest

 

The following payments of interest in respect of this Note have been made:

 

 

Date
Made

 

Payment
From

 

Payment
To

 

Amount
Paid

 

Notation
on behalf
of Issue and
Paying
Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

32

--------------------------------------------------------------------------------


 

Pro-forma Redemption or Interest Calculation
(Index linked Note)

 

This is the Redemption or Interest Calculation relating to the attached
index-linked Note:

 

 

Calculation Date:

 

 

 

 

 

Calculation Agent:

 

 

 

 

 

Redemption Amount:

 

to be calculated by the Calculation Agent as follows:

 

 

 

 

 

[Insert particulars of index and redemption calculation]

 

 

 

 

 

[Indicate whether the calculation refers to principal or coupon]

 

 

Confirmed:

 

 

 

 

For [ECOLAB INC./ECOLAB B.V./ECOLAB HOLDING GMBH](1)

 

Note:                   The Calculation Agent is required to notify the Issue
and Paying Agent for the Notes of the Redemption Amount immediately upon
completing its calculation of the same.

 

--------------------------------------------------------------------------------

(1) Delete as appropriate.

 

33

--------------------------------------------------------------------------------


 

Form of Definitive Note
(for use where the Issuer accepts the
proceeds of issue in the United Kingdom)

 

The Note covered hereby has not been registered under the U.S. Securities Act of
1933, as amended (the “Securities Act”) and may not be offered or sold within
the United States or to, or for the account or benefit of, U.S. persons. Terms
used in this paragraph have the meanings given to them by Regulation S under the
Securities Act.

 

Any United States person who holds this Note or any Note covered hereby will be
subject to limitations under the United States income tax laws, including the
limitations provided in sections 165(j) and 1287(a) of the United States
Internal Revenue Code of 1986, as amended (the “Code”). By accepting this Note
or any Note covered hereby, the holder represents and warrants that it is not a
United States person (other than an exempt recipient described in section
6049(b)(4) of the Code and regulations thereunder) and that it is not acting for
or on behalf of a United States person (other than an exempt recipient described
in section 6049(b)(4) of the Code and regulations thereunder). Terms used in
this paragraph have the meanings given to them by the applicable provisions of
the Code and the regulations thereunder.

 

Unless between individuals not acting in the conduct of a business or
profession, each transaction regarding this Note which involves the physical
delivery thereof within, from or into The Netherlands, must be effected (as
required by the Dutch Savings Certificates Act (Wet inzake Spaarbewijzen) of 21
May 1985 (as amended)) through the mediation of the Issuer or an admitted
institution of Euronext Amsterdam N.V., admitted in a function on one or more of
the markets or systems operated by Euronext Amsterdam N.V. (toegelaten
instelling) and must either be:

 

(1)                                  between individuals or legal entities who
or which trade or invest in securities in the conduct of a profession or trade
(which includes banks, dealers, insurance companies, pension funds, other
institutional investors and commercial enterprises which regularly, as an
ancillary activity, invest in securities); or, in any other case

 

(2)                                  recorded in a transaction note which
includes the name and address of each party to the transaction, the nature of
the transaction and the details and serial number of this Note.(1)

 

£[500,000][1,000,000]

 

--------------------------------------------------------------------------------

(1)                                  This legend should be placed on zero coupon
or discounted Multicurrency Notes and Multicurrency Notes on which interest only
becomes due at maturity which (ii) are issued within The Netherlands, or issued
outside The Netherlands but distributed within The Netherlands in the course of
initial distribution or immediately thereafter and (b) are not admitted to
trading on Eurolist by Euronext.

 

 

34

--------------------------------------------------------------------------------


 

ECOLAB INC.

 (incorporated under the laws of the State of Delaware)

ECOLAB B.V.

(incorporated with limited liability under the laws of The Netherlands having
its statutory seat in Nieuwegein)

ECOLAB HOLDING GMBH

(incorporated with limited liability under the laws of Germany)

 

guaranteed by

 

ECOLAB INC.

(in respect of Notes issued by Ecolab B.V. and

Ecolab Holding GmbH)

 

No:

 

Series No.:

 

 

 

Issued in London on:

 

Maturity Date:

 

 

 

Denomination:

 

Nominal Amount:(1)
(words and figures)

 

 

 

Reference Rate:(2)                                                months LIBOR

 

Calculation Agent:(3)
(Principal)

 

 

 

Fixed Interest Rate:(4)                                               %per annum

 

Margin:(5)
                                                                                %

 

 

 

Calculation Agent:(6)

 

Interest Payment Dates:(7)

(Interest)

 

(Interest)

 

 

1.                                 For value received, [ECOLAB INC./ECOLAB
B.V./ECOLAB HOLDING GMBH](1) (the “Issuer”) promises to pay to the bearer of
this Note on the above-mentioned Maturity Date:

 

(a)                                      the above-mentioned Nominal Amount; or

 

(b)                                     if this Note is index-linked, an amount
(representing either principal or interest) to be calculated by the Calculation
Agent named above, in accordance with the redemption or interest calculation, a
copy of which is attached to this Note and/or is available for inspection at the
offices of the Issue and Paying Agent referred to below,

 

--------------------------------------------------------------------------------

(1) Complete for Notes other than index-linked Notes.

 

(2) Complete for floating rate interest bearing Notes only.

 

(3) Complete for index-linked Notes only.

 

(4) Complete for fixed rate interest bearing Notes only.

 

(5) Complete for floating rate interest bearing Notes only.

 

(6) Complete for floating rate interest bearing Notes only.

 

(7) Complete for interest bearing Notes if interest is payable before the
Maturity Date.

 

(8) Delete as appropriate.

 

 

35

--------------------------------------------------------------------------------


 

together with interest thereon at the rate and at the times (if any) specified
on the reverse of this Note.

 

All such payments shall be made in accordance with an amended and restated note
agency agreement dated 2 December 2005 between, among others, the Issuer and the
issue and paying agent referred to therein, a copy of which is available for
inspection at the offices of Citibank, N.A. (the “Issue and Paying Agent”) at 5
Carmelite Street, London EC4Y 0PA, and subject to and in accordance with the
terms and conditions set forth below. All such payments shall be made upon
presentation and surrender of this Note at the offices of the Issue and Paying
Agent referred to above by transfer to a sterling account maintained by the
bearer in London. The Issuer [and the Guarantor](1) will ensure that they
maintain a paying agent in an EU Member State that will not be obliged to
withhold or deduct any tax pursuant to European Council Directive 2003/48/EC or
any law implementing or complying with, or introduced in order to conform to,
such Directive.. Payments to the bearer of this Note shall not be made to an
address or a bank account maintained within the United States, the Notes may not
be presented for payment within the United States, and demand for payments under
the Notes may not be made within the United States.

 

2.                                 All payments in respect of this Note by or on
behalf of the Issuer shall be made without set-off, counterclaim, fees,
liabilities or similar deductions and free and clear of, and without deduction
or withholding for or on account of, taxes, levies, duties, assessments or
charges of any nature now or hereafter imposed, levied, collected, withheld or
assessed in any jurisdiction through, in or from which such payments are made or
any political subdivision or taxing authority of or in any of the foregoing
(“Taxes”). If the Issuer or any agent thereof is required by law or regulation
to make any deduction or withholding for or on account of Taxes, the Issuer
shall, to the extent permitted by applicable law or regulation, pay such
additional amounts as shall be necessary in order that the net amounts received
by the bearer of this Note after such deduction or withholding shall equal the
amount which would have been receivable hereunder in the absence of such
deduction or withholding, except that no such additional amounts shall be
payable where this Note is presented for payment:

 

(a)                                      by or on behalf of a holder which is
liable to such Taxes by reason of its having some connection with the
jurisdiction imposing the Taxes other than the mere holding of this Note; or

 

(b)                                     where such deduction or withholding is
imposed on a payment to an individual and is required to be made pursuant to
European Council Directive 2003/48/EC or any law implementing or complying with,
or introduced in order to conform to, such directive; or

 

(c)                                      by or on behalf of a holder who would
have been able to avoid such withholding or deduction by presenting the relevant
Note or Coupon to another issue and paying agent in a member state of the
European Union, or

 

--------------------------------------------------------------------------------

(1) Delete where Ecolab Inc. is the Issuer, otherwise retain.

 

 

36

--------------------------------------------------------------------------------


 

(d)                                     more than 15 days after the Maturity
Date or, if applicable, the relevant Interest Payment Date or (in either case)
the date on which payment hereof is duly provided for, whichever occurs later,
except to the extent that the holder would have been entitled to such additional
amounts if it had presented this note on the last day of each 15 day period.

 

3.                                 The payment obligation of the Issuer
represented by this Note constitutes and at all times shall constitute a direct
and unsecured obligation of the Issuer ranking pari passu with all present and
future unsecured and unsubordinated indebtedness of the Issuer other than
obligations preferred by mandatory provisions of law.

 

4.                                 If the Maturity Date or, if applicable, the
relevant Interest Payment Date is not a Payment Business Day (as defined herein)
payment in respect hereof will not be made and credit or transfer instructions
shall not be given until the next following Payment Business Day (provided that,
if such postponed payment would have the effect of extending the tenor of the
relevant Note to more than 183 days, payment will be made and credit and
transfer instructions will be given, on the immediately preceding Payment
Business Day) and the bearer of this Note shall not be entitled to any
adjustment to interest or other sums in respect of such payment. As used in this
Note, “Payment Business Day” means any day other than a Saturday or Sunday which
is a day on which commercial banks and foreign exchange markets settle payments
and are open for general business in London and in the place of payment.

 

5.                                 This Note is negotiable and, accordingly,
title hereto shall pass by delivery and the bearer shall be treated as being
absolutely entitled to receive payment upon due presentation hereof
(notwithstanding any notation of ownership or other writing thereon or notice of
any previous loss or theft thereof).

 

6.                                 This Note shall not be validly issued unless
manually authenticated by Citibank, N.A. as Issue and Paying Agent.

 

7.                                 This Note and all matters arising from or
connected with it are governed by, and shall be construed in accordance with,
English law.

 

8.                                 If the proceeds of this Note are accepted in
the United Kingdom, the Principal Amount or Minimum Redemption Amount (as
applicable) shall be not less than £100,000 (or the equivalent in any other
currency).

 

9.                                 [This Note has the benefit of a guarantee
issued by Ecolab Inc. on 2 December 2005, copies of which are available for
inspection during normal business hours at the office of the Issue and Paying
Agent referred to above.](1)

 

10.

 

(a)                                      English courts:  The courts of England
have exclusive jurisdiction to settle any dispute (a “Dispute”) arising from or
connected with this Note.

 

--------------------------------------------------------------------------------

(1) Delete where Ecolab Inc. is the Issuer, otherwise retain.

 

 

37

--------------------------------------------------------------------------------


 

(b)                                     Appropriate forum:  The Issuer agrees
that the courts of England are the most appropriate and convenient courts to
settle any Dispute and, accordingly, that it will not argue to the contrary.

 

(c)                                      Rights of the bearer to take
proceedings outside England:  Clause 8(a) (English courts) is for the benefit of
the bearer only. As a result, nothing in this clause 8 prevents the bearer from
taking proceedings relating to a Dispute (“Proceedings”) in any other courts
with jurisdiction. To the extent allowed by law, the bearer may take concurrent
Proceedings in any number of jurisdictions.

 

(d)                                     Process agent:  The Issuer agrees that
the documents which start any Proceedings and any other documents required to be
served in relation to those Proceedings may be served on it by being delivered
to Law Debenture Corporate Services Limited at Fifth Floor, 100 Wood Street,
London EC2V 7EX or, if different, its registered office for the time being or at
any address of the Issuer in Great Britain at which process may be served on it
in accordance with Part XXIII of the Companies Act 1985. If such person is not
or ceases to be effectively appointed to accept service of process on behalf of
the Issuer, the Issuer shall, on the written demand of the bearer addressed to
the Issuer and delivered to the Issuer or to the Specified Office of the Issue
and Paying Agent appoint a further person in England to accept service of
process on its behalf and, failing such appointment within 15 days, the bearer
shall be entitled to appoint such a person by written notice addressed to the
Issuer and delivered to the Issuer or to the Specified Office of the Issue and
Paying Agent. Nothing in this paragraph shall affect the right of the bearer to
serve process in any other manner permitted by law. This clause applies to
Proceedings in England and to Proceedings elsewhere.

 

EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION IN CONNECTION WITH THIS NOTE OR ANY TRANSACTION CONTEMPLATED BY THIS
NOTE. THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO TRIAL BY COURT.

 

11.                           No person shall have any right to enforce any
provision of this Note under the Contracts (Rights of Third Parties) Act 1999,
but this does not affect any right or remedy of a third party which exists or is
available apart from that Act.

 

 

38

--------------------------------------------------------------------------------


 

AUTHENTICATED by

 

Signed on behalf of:

CITIBANK, N.A.

 

[ECOLAB INC. /ECOLAB B.V./ECOLAB

without recourse, warranty or liability and for

 

HOLDING GMBH](1)

authentication purposes only

 

 

 

 

 

By:

 

 

By:

 

 

(Authorised Signatory)

 

 

(Authorised Signatory)

 

 

 

By:

 

 

 

 

(Authorised Signatory)

 

 

 

 

--------------------------------------------------------------------------------

(1) Delete as appropriate.

 

39

--------------------------------------------------------------------------------


 

[On the Reverse]

 

(A)                        If this is an interest bearing Note, then:

 

(a)                                      notwithstanding the provisions of
paragraph 1 above, if any payment of interest in respect of this Note falling
due for payment prior to the above-mentioned Maturity Date remains unpaid on the
fifteenth day after falling so due, the amount referred to in part (a) or (b)
(as the case may be) of paragraph 1 shall be payable on such fifteenth day;

 

(b)                                     upon each payment of interest (if any)
prior to the Maturity Date in respect of this Note, the Schedule hereto shall be
duly completed by the Issue and Paying Agent to reflect such payment; and

 

(c)                                      if no Interest Payment Dates are
specified on the face of the Note, the Interest Payment Date shall be the
Maturity Date.

 

(B)                          If this is a fixed rate interest bearing Note,
interest shall be calculated on the Nominal Amount as follows:

 

(a)                                      interest shall be payable on the
Nominal Amount in respect of each successive Interest Period (as defined below)
from the Issue Date to the Maturity Date only, in arrear on the relevant
Interest Payment Date, on the basis of the actual number of days in such
Interest Period and a year of 365 days at the above-mentioned Fixed Interest
Rate with the resulting figure being rounded to the nearest penny (with halves
being rounded upwards); and

 

(b)                                     the period beginning on the Issue Date
and ending on the first Interest Payment Date and each successive period
beginning on an Interest Payment Date and ending on the next succeeding Interest
Payment Date is an “Interest Period” for the purposes of this paragraph (B).

 

(C)                          If this is a floating rate interest bearing Note,
interest shall be calculated on the Nominal Amount as follows:

 

(a)                                      the Rate of Interest will be the
aggregate of LIBOR and the above-mentioned Margin (if any) above or below LIBOR.
Interest shall be payable on the Nominal Amount in respect of each successive
Interest Period (as defined below) from the Issue Date to the Maturity Date
only, in arrear on the relevant Interest Payment Date, on the basis of the
actual number of days in such Interest Period and a year of 365 days. As used in
this Note, “LIBOR” shall be equal to the rate defined as “LIBOR-BBA” in respect
of Sterling (as defined in the 2000 ISDA Definitions published by the
International Swaps and Derivatives Association, Inc., as amended, updated or
replaced as at the date of this Note (the “ISDA Definitions”)) as at 11.00 a.m.
(London time) or as near thereto as practicable on the first day of the relevant
Interest Period (the “LIBOR Interest Determination Date”), as if the Reset Date
(as defined in the ISDA Definitions) were the first day of such Interest Period
and the Designated Maturity (as defined in the ISDA Definitions) were the number
of months specified on the face of this Note in relation to the Reference Rate;

 

 

40

--------------------------------------------------------------------------------


 

(b)                                     the Calculation Agent will, as soon as
practicable after 11.00 a.m. (London time) on the LIBOR Interest Determination
Date, determine the Rate of Interest and calculate the amount of interest
payable (the “Amount of Interest”) for the relevant Interest Period. “Rate of
Interest” means the rate which is determined in accordance with the provisions
of sub-paragraph (a) above. The Amount of Interest shall be calculated by
applying the Rate of Interest to the Nominal Amount of one Note of each
denomination, multiplying such product by the actual number of days in the
Interest Period concerned divided by 365 and rounding the resulting figure to
the nearest penny. The determination of the Rate of Interest and the Amount of
Interest by the Calculation Agent named above shall (in the absence of manifest
error) be final and binding upon all parties;

 

(c)                                      a certificate of the Calculation Agent
as to the Rate of Interest payable hereon for any Interest Period shall be
conclusive and binding as between the Issuer and the bearer hereof;

 

(d)                                     the period beginning (and including) on
the Issue Date and ending on (but excluding) the first Interest Payment Date and
each successive period beginning on (and including) an Interest Payment Date and
ending on (but excluding) the next succeeding Interest Payment Date is called an
“Interest Period” for the purposes of this paragraph (C).

 

 

41

--------------------------------------------------------------------------------


 

SCHEDULE
Payments of Interest

 

The following payments of interest in respect of this Note have been made:

 

 

Date
Made

 

Payment
From

 

Payment
To

 

Amount
Paid

 

Notation
on behalf
of Issue and
Paying
Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

42

--------------------------------------------------------------------------------


 

Pro-forma Redemption or Interest Calculation
(Index linked Note)

 

This is the Redemption or Interest Calculation relating to the attached
index-linked Note:

 

 

Calculation Date:

 

 

 

 

 

Calculation Agent:

 

 

 

 

 

Redemption Amount:

 

to be calculated by the Calculation Agent as follows:

 

 

 

 

 

[Insert particulars of index and redemption calculation]

 

 

 

 

 

[Indicate whether the calculation refers to principal or coupon]

 

 

Confirmed:

 

 

 

For [ECOLAB INC./ECOLAB B.V./ECOLAB HOLDING GMBH](1)

 

 

Note:                   The Calculation Agent is required to notify the Issue
and Paying Agent for the Notes of the Redemption Amount immediately upon
completing its calculation of the same.

 

--------------------------------------------------------------------------------

(1) Delete as appropriate.

 

 

43

--------------------------------------------------------------------------------


 

SIGNATURE PAGES

 

 

The Issuers

 

 

 

ECOLAB INC.

 

 

 

By:

/s/Mark D. Vangsgard

 

 

 

Address:

370 North Wabasha Street

 

St. Paul

 

MN 55102-1390

 

U.S.A.

 

 

Telephone:

+1 651 293 4506

Facsimile:

+ 1 651 293 2379

Attention:

Assistant Treasurer

 

 

ECOLAB B.V.

 

 

 

By:

/s/Mark D. Vangsgard

 

 

 

 

Address:

Edisonbaan 9-11

 

3439 MN Nieuwegein

 

The Netherlands

 

 

Telephone:

+32 2 46 75144

Facsimile:

+32 2 46 75133

Attention:

BENELUX Controller

 

 

(cc. Ecolab Inc. as specified above)

 

 

ECOLAB HOLDING GMBH

 

 

By:

/s/Timothy P. Dordell

 

 

 

Address:

Reisholzer Werftstraße 38-42

 

D-40589 Düsseldorf

 

Germany

 

 

Telephone:

+49 211 9893 270

Facsimile:

+49 211 9893 297

Attention:

Tax and Treasury, Europe

 

 

(cc. Ecolab Inc. as specified above)

 

 

44

--------------------------------------------------------------------------------


 

The Guarantor

 

 

 

ECOLAB INC.

 

 

 

By:

/s/Mark D. Vangsgard

 

 

 

 

 

Address:

370 North Wabasha Street

 

St. Paul

 

MN 55102-1390

 

U.S.A.

 

 

Telephone:

+1 651 293 4506

Facsimile:

+ 1 651 293 2379

Attention:

Assistant Treasurer

 

 

 

 

The Agent

 

 

 

CITIBANK, N.A.

 

 

 

By:

/s/David Nares

 

 

 

 

David Nares, Vice President

 

 

Address:

5 Carmelite Street

 

London EC4Y 0PA

 

 

Telephone:

+44 20 7508 3826

Telex No:

940500 CITIUK G

Facsimile:

+44 20 7508 3884

 

 

Attention:

Agency and Trust

 

45

--------------------------------------------------------------------------------